 



Exhibit 10.1
EXECUTION COPY
 
CREDIT AGREEMENT
dated as of
October 24, 2007
among
DEX MEDIA, INC.,
DEX MEDIA EAST, INC.,
DEX MEDIA EAST LLC,
as Borrower,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
 
BANK OF AMERICA, N.A.,
BEAR STEARNS CORPORATE LENDING INC.,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
DEUTSCHE BANK TRUST COMPANY AMERICAS and
THE ROYAL BANK OF SCOTLAND, PLC,
as Co-Documentation Agents

 
J.P. MORGAN SECURITIES INC. and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

          ARTICLE I

 
        DEFINITIONS

 
       
Section 1.01   Defined Terms
    1  
Section 1.02   Classification of Loans and Borrowings
    30  
Section 1.03   Terms Generally
    30  
Section 1.04   Accounting Terms; GAAP
    30  
 
        ARTICLE II

 
        THE CREDITS

 
       
Section 2.01   Commitments
    30  
Section 2.02   Loans and Borrowings
    31  
Section 2.03   Requests for Borrowings
    31  
Section 2.04   Swingline Loans
    32  
Section 2.05   Letters of Credit
    33  
Section 2.06   Funding of Borrowings
    37  
Section 2.07   Interest Elections
    37  
Section 2.08   Termination and Reduction of Commitments
    38  
Section 2.09   Repayment of Loans; Evidence of Debt
    39  
Section 2.10   Amortization of Term Loans
    39  
Section 2.11   Prepayment of Loans
    41  
Section 2.12   Fees
    43  
Section 2.13   Interest
    44  
Section 2.14   Alternate Rate of Interest
    44  
Section 2.15   Increased Costs
    45  
Section 2.16   Break Funding Payments
    46  
Section 2.17   Taxes
    46  
Section 2.18   Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    47  
Section 2.19   Mitigation Obligations; Replacement of Lenders
    49  
Section 2.20   Incremental Facilities
    49  
 
        ARTICLE III

 
        REPRESENTATIONS AND WARRANTIES

 
       
Section 3.01   Organization; Powers
    51  
Section 3.02   Authorization; Enforceability
    51  
Section 3.03   Governmental Approvals; No Conflicts
    51  
Section 3.04   Financial Condition; No Material Adverse Change
    51  
Section 3.05   Properties
    52  
Section 3.06   Litigation and Environmental Matters
    52  
Section 3.07   Compliance with Laws and Agreements
    53  
Section 3.08   Investment Company Status
    53  
Section 3.09   Taxes
    53  
Section 3.10   ERISA; Margin Regulations
    53  



--------------------------------------------------------------------------------



 



 

Contents, p. 2

         
Section 3.11   Disclosure
    53  
Section 3.12   Subsidiaries
    54  
Section 3.13   Insurance
    54  
Section 3.14   Labor Matters
    54  
Section 3.15   Solvency
    54  
Section 3.16   Senior Indebtedness
    54  
Section 3.17   Security Documents
    55  
Section 3.18   Liens
    55  
 
        ARTICLE IV

 
        CONDITIONS

 
       
Section 4.01   Effectiveness of Agreement and Initial Extensions of Credit
    55  
Section 4.02   Each Revolving Borrowing
    57  
Section 4.03   Term Borrowings on the Drawdown Date
    57  
Section 4.04   Effectiveness of Amended and Restated Credit Agreement
    58  
 
        ARTICLE V

 
        AFFIRMATIVE COVENANTS

 
       
Section 5.01   Financial Statements and Other Information
    60  
Section 5.02   Notices of Material Events
    62  
Section 5.03   Information Regarding Collateral
    62  
Section 5.04   Existence; Conduct of Business
    62  
Section 5.05   Payment of Obligations
    63  
Section 5.06   Maintenance of Properties
    63  
Section 5.07   Insurance
    63  
Section 5.08   Casualty and Condemnation
    63  
Section 5.09   Books and Records; Inspection and Audit Rights
    63  
Section 5.10   Compliance with Laws
    63  
Section 5.11   Use of Proceeds and Letters of Credit
    63  
Section 5.12   Additional Subsidiaries
    64  
Section 5.13   Further Assurances
    64  
Section 5.14   Interest Rate Protection
    64  
 
        ARTICLE VI

 
        NEGATIVE COVENANTS

 
       
Section 6.01   Indebtedness; Certain Equity Securities
    65  
Section 6.02   Liens
    66  
Section 6.03   Fundamental Changes
    67  
Section 6.04   Investments, Loans, Advances, Guarantees and Acquisitions
    68  
Section 6.05   Asset Sales
    69  
Section 6.06   Sale and Leaseback Transactions
    70  
Section 6.07   Swap Agreements
    70  
Section 6.08   Restricted Payments; Certain Payments of Indebtedness
    70  
Section 6.09   Transactions with Affiliates
    72  



--------------------------------------------------------------------------------



 



 

Contents, p. 3

         
Section 6.10   Restrictive Agreements
    73  
Section 6.11   Change in Business
    74  
Section 6.12   Fiscal Year
    74  
Section 6.13   Amendment of Material Documents
    74  
Section 6.14   Leverage Ratio
    74  
Section 6.15   Parent Covenants
    74  
Section 6.16   Designation of Unrestricted Subsidiaries
    75  
Section 6.17   Commingling of Accounts
    76  
 
        ARTICLE VII

 
        EVENTS OF DEFAULT

 
        ARTICLE VIII

 
        THE AGENT

 
        ARTICLE IX

 
        MISCELLANEOUS

 
       
Section 9.01   Notices
    80  
Section 9.02   Waivers; Amendments
    81  
Section 9.03   Expenses; Indemnity; Damage Waiver
    82  
Section 9.04   Successors and Assigns
    84  
Section 9.05   Survival
    86  
Section 9.06   Counterparts; Integration; Effectiveness
    86  
Section 9.07   Severability
    87  
Section 9.08   Right of Setoff
    87  
Section 9.09   Governing Law; Jurisdiction; Consent to Service of Process
    87  
Section 9.10   WAIVER OF JURY TRIAL
    88  
Section 9.11   Headings
    88  
Section 9.12   Confidentiality
    88  
Section 9.13   Interest Rate Limitation
    89  
Section 9.14   Termination or Release
    89  
Section 9.15   USA Patriot Act
    90  



--------------------------------------------------------------------------------



 



 

Contents, p. 4
SCHEDULES:

         
Schedule 2.01
  —   Commitments
Schedule 2.05
  —   Existing Letters of Credit
Schedule 3.05
  —   Properties
Schedule 3.06
  —   Disclosed Matters
Schedule 3.12
  —   Subsidiaries
Schedule 3.13
  —   Insurance
Schedule 3.17
  —   UCC Filing Jurisdictions
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments
Schedule 6.10
  —   Existing Restrictions

EXHIBITS:

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Guarantee and Collateral Agreement
Exhibit C
  —   Form of Parent Pledge Agreement
Exhibit D
  —   Form of Joinder Agreement
Exhibit E-1
  —   Form of Legal Opinion of Jones Day
Exhibit E-2
  —   Form of Legal Opinion of Robert J. Bush, Esq.  
ANNEX 1
  —   Form of Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



 

          CREDIT AGREEMENT dated as of October 24, 2007 (this “Agreement”),
among DEX MEDIA, INC., a Delaware corporation, DEX MEDIA EAST, INC., a Delaware
corporation, DEX MEDIA EAST LLC, a Delaware limited liability company, the
LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent for such lenders.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01   Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent” means JPMorgan Chase Bank, N.A., in its capacities as
Administrative Agent and/or Collateral Agent, and each of its Affiliates and
successors acting in any such capacity. The Administrative Agent may act on
behalf of or in place of any Person included in the “Agent”.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, as the case may
be.
          “Amended and Restated Credit Agreement” has the meaning assigned to
such term in Section 4.04.
          “Amendment and Restatement Effective Date” means the date on which the
conditions precedent set forth in Section 4.04 shall have been satisfied.
          “Applicable Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the



--------------------------------------------------------------------------------



 



2

Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the relative amounts of the Revolving Exposures
of the Revolving Lenders.
          “Applicable Rate” means, for any day:
          (a) subject to Section 2.20, with respect to any Tranche B Term Loan,
1.0% per annum, in the case of an ABR Loan, and 2.0% per annum, in the case of a
Eurodollar Loan;
          (b) with respect to any Revolving Loan or Tranche A Term Loan, 0.75%
per annum, in the case of an ABR Loan, and 1.75% per annum, in the case of a
Eurodollar Loan; provided, that, on and after the first Adjustment Date
occurring after the Closing Date, the Applicable Rate with respect to Revolving
Loans and Tranche A Term Loans shall be the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurodollar Spread”, as the case may be,
based upon the Leverage Ratio as of the most recent Adjustment Date:

                      ABR   Eurodollar Leverage Ratio:   Spread   Spread
greater than or equal to 2.00 to 1.00
    0.75 %     1.75 %  
less than 2.00 to 1.00
    0.50 %     1.50 %

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial statements delivered pursuant to Section 5.01(a) or
(b) and (ii) each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date (the “Adjustment Date”) that is three Business Days after the date of
delivery to the Administrative Agent of the consolidated financial statements
for the applicable period (together with the certificate required to be
delivered in connection therewith pursuant to Section 5.01(c)) and ending on the
date immediately preceding the effective date of the next such change; provided,
that the Applicable Rate will be determined based on the highest level in the
foregoing grid at any time that an Event of Default has occurred and is
continuing;
          (c) with respect to any Incremental Term Loans, the rates agreed
pursuant to Section 2.20;
          (d) with respect to the Revolving Commitment Fees payable hereunder,
0.375% per annum;
          (e) with respect to the Tranche A Delayed-Draw Commitment Fees payable
hereunder, 0.25% per annum; and
          (f) with respect to the Tranche B Delayed-Draw Commitment Fees payable
hereunder, 2.0% per annum.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Arrangers” means, collectively, J.P. Morgan Securities Inc. and
Wachovia Capital Markets, LLC, in their capacities as Joint Lead Arrangers and
Joint Bookrunners.



--------------------------------------------------------------------------------



 



3

          “Asset Disposition” means (a) any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction but excluding any sale
of Securitization Assets pursuant to a Securitization) of any property or asset
of the Borrower or any Subsidiary and the receipt by the Borrower or any
Subsidiary Loan Party of any dividend or distribution from any Unrestricted
Subsidiary representing proceeds from the disposition by such Unrestricted
Subsidiary of assets outside the ordinary course of business or from the sale of
any Equity Interests in such Unrestricted Subsidiary, other than
(i) dispositions described in clauses (a), (b), (c), (d), (e) and (i) of
Section 6.05 and (ii) other dispositions and dividends or distributions
resulting in aggregate Net Proceeds not exceeding $10,000,000 during any fiscal
year of the Borrower, (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Subsidiary, but only to the extent that
the Net Proceeds therefrom have not been applied to repair, restore or replace
such property or asset within 365 days after such event and (c) any transfer of
Securitization Assets in a Securitization (and any subsequent transfer of
Securitization Assets that results in any increase in the aggregate funded
amount of any Securitization over the greatest aggregate funded amount
previously outstanding thereunder), provided that a Prepayment Event shall only
exist with respect to a Securitization to the extent the aggregate funded amount
of all such Securitizations outstanding at the time of determination exceeds the
aggregate amount of prepayments of Term Loans previously made hereunder in
respect of Securitizations.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Attributable Debt” means, on any date, in respect of any lease of
Holdings, the Borrower or any Subsidiary entered into as part of a sale and
leaseback transaction subject to Section 6.06, (a) if such lease is a Capital
Lease Obligation, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP and (b) if
such lease is not a Capital Lease Obligation, the capitalized amount of the
remaining lease payments under such lease that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP if such lease
were accounted for as a Capital Lease Obligation.
          “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C.
§101 et seq.), as amended from time to time, and any successor statute.
          “Base Parent QPI” means up to $1,550,000,000 of aggregate principal
amount of Qualifying Parent Indebtedness at any time outstanding, and includes
the Existing Parent Indebtedness of the Parent.
          “Base Ultimate Parent QPI” means up to $4,035,000,000 of aggregate
principal amount of Indebtedness of the Ultimate Parent at any time outstanding,
and includes the Existing Parent Indebtedness of the Ultimate Parent.
          “Billing and Collection Agreement” means the Agreement for the
Provision of Billing and Collection Services for Directory Publishing Services
dated as of November 1, 2004, between Qwest Corp. and Parent.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.



--------------------------------------------------------------------------------



 



4

          “Borrower” means Dex Media East LLC, a Delaware limited liability
company, all of the Equity Interests of which are owned by Holdings.
          “Borrower Receivables” means the receivables of the Borrower or its
Subsidiaries subject to purchase by Qwest Corp. pursuant to the Billing and
Collection Agreement.
          “Borrower’s Portion of Excess Cash Flow” means, with respect to Excess
Cash Flow in respect of any fiscal year (a) if the Leverage Ratio as of the end
of such fiscal year is less than 4.00 to 1.00, 100% of the amount of such Excess
Cash Flow and (b) otherwise, 50% of the amount of such Excess Cash Flow.
          “Borrowing” means (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, for any period, without duplication, the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries for such period, determined in
accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means:
     (a) the ownership, beneficially or of record, by any Person other than
Holdings (or, following a merger of Holdings and the Borrower to the extent
permitted hereunder, the Parent) of any Equity Interest in the Borrower;
     (b) the ownership, beneficially or of record, by any Person other than the
Parent of any Equity Interest in Holdings;
     (c) the ownership, beneficially or of record, by any Person other than the
Ultimate Parent of any Equity Interest in the Parent;
     (d) the ownership, beneficially or of record, by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act)) of more than 40% of the outstanding
Equity Interests in the Ultimate Parent; or
     (e) occupation of a majority of the seats (other than vacant seats) on the
Governing Board of the Ultimate Parent, the Parent or Holdings by Persons who
were neither (i) nominated



--------------------------------------------------------------------------------



 



5

by the Governing Board of the Ultimate Parent, the Parent or Holdings, as
applicable, or (ii) appointed by Persons so nominated.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche A Term Loans, Tranche B Term Loans, Swingline Loans or Incremental Term
Loans.
          “Closing Date’ means the date on which the conditions precedent set
forth in Section 4.01 shall have been satisfied, which date is October 24, 2007.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all “Collateral”, as defined in any
Security Document, including any and all “Pledged Collateral” as defined in the
Parent Pledge Agreement.
          “Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties.
          “Collateral Agreement” means the Guarantee and Collateral Agreement
among Holdings, the Borrower, the Subsidiary Loan Parties and the Agent,
substantially in the form of Exhibit B.
          “Collateral and Guarantee Requirement” means the requirement that:
     (a) the Agent shall have received from each Loan Party either (i) a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such Loan Party or (ii) in the case of any Person that becomes a Loan Party
after the Closing Date, a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party;
     (b) all outstanding Equity Interests of the Borrower and each Subsidiary
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement (except that the Loan Parties shall not be required to
pledge more than 65% of the outstanding voting Equity Interests of any Foreign
Subsidiary that is not a Loan Party) and the Agent shall have received all
certificates or other instruments representing such Equity Interests, together
with stock powers or other instruments of transfer with respect thereto endorsed
in blank;
     (c) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Collateral Agreement (including any supplements thereto) and perfect such Liens
to the extent required by, and with the priority required by, the Collateral
Agreement, shall have been filed, registered or recorded or delivered to the
Agent for filing, registration or recording;



--------------------------------------------------------------------------------



 



6

     (d) the Agent shall have received (i) counterparts of any Mortgage required
to be entered into after the Closing Date pursuant to Section 5.13 with respect
to each Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property, (ii) a policy or policies of title insurance issued by
a nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as expressly permitted by Section 6.02, together with
such endorsements, coinsurance and reinsurance as the Agent may reasonably
request, and (iii) such surveys, abstracts, appraisals, legal opinions and other
documents as the Agent may reasonably request with respect to any such Mortgage
or Mortgaged Property; and
     (e) each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents (or supplements thereto) to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.
          “Commitment” means a Revolving Commitment, a Tranche A Commitment or a
Tranche B Commitment, or any combination thereof (as the context requires).
          “Commitment Fees” means, collectively, the Revolving Commitment Fees,
the Tranche A Delayed-Draw Commitment Fees and the Tranche B Delayed-Draw
Commitment Fees.
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary charges or non-cash charges for such period (provided,
however, that any cash payment or expenditure made with respect to any such
non-cash charge shall be subtracted in computing Consolidated EBITDA during the
period in which such cash payment or expenditure is made), (v) restructuring and
synergy charges incurred during the fiscal periods ending on or prior to
December 31, 2007 in connection with the Parent Acquisition in an aggregate
amount not exceeding $40,000,000 and (vi) non-recurring charges consisting of
(A) severance costs associated with a restructuring, (B) payments of customary
investment and commercial banking fees and expenses, (C) cash premiums,
penalties or other payments payable in connection with the early extinguishment
or repurchase of Indebtedness and (D) costs associated with the termination of
projects to develop information technology and software, and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, any extraordinary gains and non-cash gains for such period, all
determined on a consolidated basis in accordance with GAAP. For purposes of
calculating the Leverage Ratio and Senior Secured Leverage Ratio as of any date,
if the Borrower or any consolidated Subsidiary has made any Permitted
Acquisition or sale, transfer, lease or other disposition outside of the
ordinary course of business of a Subsidiary or of assets constituting a business
unit, in each case as permitted by Section 6.05, during the period of four
consecutive fiscal quarters (a “Reference Period”) most recently ended on or
prior to such date, Consolidated EBITDA for the such Reference Period shall be
calculated after giving pro forma effect thereto, as if such Permitted
Acquisition or sale, transfer, lease or other disposition (and any related
incurrence, repayment or assumption of Indebtedness with any new Indebtedness
being deemed to be amortized over the applicable testing period in accordance
with its terms) had occurred on the first day of such Reference Period.
          “Consolidated Net Income” means, for any period, the net income or
loss, before the effect of the payment of any dividends in respect of preferred
stock, of Holdings, the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP (adjusted to reflect any charge,
tax or expense incurred or accrued by the Parent during such period as though
such



--------------------------------------------------------------------------------



 



7

charge, tax or expense had been incurred by the Borrower, to the extent that
Holdings or the Borrower has made or would be entitled under the Loan Documents
to make and intends to make any payment or dividend to or for the account of the
Parent in respect thereof (but without duplication of any such charge, tax or
expense in respect of which West Holdings or Dex West has made or intends to
make a payment or dividend to or for the account of the Parent) and adjusted to
eliminate any non-cash impact attributable to the reduction in deferred revenue
or reduction in deferred costs to balance sheet accounts as a result of the fair
value exercise undertaken as required by purchase method of accounting for the
transactions contemplated by any acquisition, in accordance with GAAP); provided
that there shall be excluded (a) the income of any Person (other than the
Borrower or a Subsidiary Loan Party) in which any other Person (other than the
Borrower or any Subsidiary Loan Party or any director holding qualifying shares
in compliance with applicable law) owns an Equity Interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of the Subsidiary Loan Parties during such period, and (b) except as
otherwise contemplated by the definition of “Consolidated EBITDA”, the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.
          “Contractual Obligation” means, as to any Person, any obligation of
such Person under any provision of any security issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement to which such Person is a party or by which it
or any of its property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Core Qwest Agreements” means the Publishing Agreement and the
Non-Competition Agreement.
          “Default” means any event or condition that constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Designated Equity Proceeds” means Equity Proceeds received by
Holdings which (i) not later than the date of receipt thereof by Holdings are
designated as such by Holdings pursuant to a notice given to the Administrative
Agent specifying the amount thereof and the Designated Equity Proceeds Uses to
which such Equity Proceeds will be applied (and the respective amounts to be
applied if multiple uses are specified), which specification shall comply with
the limitations set forth in the definition of Designated Equity Proceeds Use
and (ii) are, within 90 days of the date of receipt thereof applied to the
Designated Equity Proceeds Uses specified in such notice in the amounts so
specified.
          “Designated Equity Proceeds Use” means the application of Designated
Equity Proceeds (a) to consummate a Permitted Acquisition, (b) to make an
Investment pursuant to Section 6.04(c) or Section 6.04(m), (c) to make Capital
Expenditures for additions to property, plant and equipment of the Borrower and
its Subsidiaries or (d) to effect Optional Repurchases of Indebtedness pursuant
to Section 6.08(b)(vii) .
          “Designated Excess Cash Expenditures” means the use of Quarterly
Excess Cash Flow to make Restricted Payments pursuant to Section 6.08(a)(v)(y)
or the use of the Borrower’s Portion of Excess Cash Flow to effect Optional
Repurchases of Indebtedness pursuant to Section 6.08(b)(vi).
          “Dex” means Qwest Dex, Inc., a Colorado corporation.



--------------------------------------------------------------------------------



 



8

          “Dex West” means Dex Media West LLC, a Delaware limited liability
company, which is a subsidiary of West Holdings.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of the United States of America or any State thereof or the District of
Columbia.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Drawdown Date” has the assigned to such term in Section 2.01(a).
          “East Acquisition” means the acquisition by the Borrower pursuant to
the East Acquisition Agreement of all of the Equity Interests of SGN LLC, a
Delaware limited liability company, and the other transactions contemplated by
the East Acquisition Agreement and the documents related thereto. Immediately
after such acquisition of SGN LLC, the Borrower was merged with and into SGN
LLC, which changed its name to “Dex Media East LLC”.
          “East Acquisition Agreement” means the Purchase Agreement dated as of
August 19, 2002, among Dex, Qwest Services, Qwest and Dex Holdings LLC.
          “East Allocable Share” means, with respect to any amount, 42% of such
amount.
          “East/West Merger” means (i) the substantially concurrent mergers of
(A) the Borrower and Dex West and (B) Holdings and West Holdings or (ii) the
merger through one or more substantially concurrent mergers of the Borrower, Dex
West, Holdings and West Holdings (or their successor entities).
          “Environmental Laws” means all applicable federal, state, and local
laws (including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
          “Environmental Liability” means any liability, claim, action, suit,
judgment or order under or relating to any Environmental Law for any damages,
injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
          “Equipment Sale-Leaseback” means the transaction in which Qwest Corp.
will transfer ownership of certain information technology assets to a third
party and the Borrower will lease an undivided 50% interest in such hardware
from such third party.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in



--------------------------------------------------------------------------------



 



9

a Person of whatever nature, and any warrants, options or other rights entitling
the holder thereof to purchase or acquire any of the foregoing.
          “Equity Proceeds” means the Net Proceeds received by Holdings from
contributions to its common equity or from the issuance and sale of its common
Equity Interests (other than contributions from or issuances or sales to the
Borrower and its Subsidiaries).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with any Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
including any “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Plan or the failure by any Loan Party or any of its ERISA
affiliates to make any required contribution to a Multiemployer Plan; (d) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any Plan;
(e) the receipt by any Loan Party or any of its ERISA Affiliates from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Loan Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Loan Party or any of its ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from a Loan Party or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excess Cash Flow” means, for any fiscal year, the result (without
duplication) of:
     (a) Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus
     (b) depreciation, amortization and other non-cash charges or losses
deducted in determining such Consolidated Net Income for such fiscal year; plus



--------------------------------------------------------------------------------



 



10

     (c) the amount, if any, by which Net Working Capital decreased during such
fiscal year; plus
     (d) the aggregate amount of income taxes deducted in determining
Consolidated Net Income for such fiscal year; minus
     (e) the sum of (i) any non-cash gains included in determining such
Consolidated Net Income for such fiscal year plus (ii) the amount, if any, by
which Net Working Capital increased during such fiscal year; minus
     (f) the sum of (i) Capital Expenditures for such fiscal year (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness and except to the extent made with
Net Proceeds in respect of Prepayment Events or Designated Equity Proceeds) plus
(ii) cash consideration paid during such fiscal year to make acquisitions or
other capital investments (other than Permitted Investments and except to the
extent financed by incurring Long-Term Indebtedness or with Designated Equity
Proceeds); minus
     (g) the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by Holdings, the Borrower and its consolidated Subsidiaries during such
fiscal year, excluding (i) Indebtedness in respect of Revolving Loans and
Letters of Credit, (ii) any prepayment of Term Loans and (iii) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness; minus
     (h)  the aggregate amount of cash dividends paid by Holdings to the Parent
during such fiscal year pursuant to Sections 6.08(a)(v)(x) and 6.08(a)(vii);
minus
     (i)  the aggregate amount of cash restructuring and synergy charges
incurred during the fiscal periods ending on or prior to December 31, 2007 in
connection with the Parent Acquisition in an aggregate amount not exceeding
$40,000,000; minus
     (j) the aggregate amount of cash income taxes paid during such fiscal year.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) any taxes imposed on
or measured, in whole or in part, by revenue or income and franchise taxes
imposed in lieu thereof by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located, has a present or former connection (other than in connection
with the Loan Documents) or, in the case of any Lender, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to any withholding tax pursuant to Section 2.17(a), or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e).
          “Existing Credit Agreement” means the Credit Agreement, dated as of
November 8, 2002, as amended and restated as of January 31, 2006, as further
amended as of April 24, 2006, among



--------------------------------------------------------------------------------



 



11

the Parent, Holdings, the Borrower, various lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.
          “Existing Issuing Bank” means JPMorgan Chase Bank, N.A., in its
capacity as the issuer of the Existing Letters of Credit.
          “Existing Letters of Credit” means the letters of credit described on
Schedule 2.05 hereto.
          “Existing Parent Indebtedness” means (a) Indebtedness of the Parent
(i) in connection with the notes issued pursuant to (A) the Indenture, dated as
of November 10, 2003, by and between the Parent, as issuer, and U.S. National
Bank Association, as trustee, with respect to the 8% Notes due 2013, as amended
by the Supplemental Indenture, dated as of January 31, 2006, by and between the
Parent, as issuer, and U.S. Bank National Association, as trustee, (B) the
Indenture, dated as of November 10, 2003, by and between the Parent, as issuer,
and U.S. Bank National Association, as trustee, with respect to the 9% Discount
Notes due 2013, as amended by the Supplemental Indenture, dated as of
January 31, 2006, by and between the Parent, as issuer, and U.S. National Bank
Association, as trustee and (C) the Indenture, dated as of February 11, 2004, by
and between the Parent, as issuer, and U.S. National Bank Association, as
trustee, with respect to the 9% Discount Notes due 2013, as amended by the
Supplemental Indenture, dated as of January 31, 2006, by and between the Parent,
as issuer, and U.S. Bank National Association, as trustee, and (ii) under the
intercompany Loan Agreement between the Parent, as borrower, and the Ultimate
Parent, as lender, dated October 17, 2007 and (b) Indebtedness of the Ultimate
Parent in connection with the notes issued pursuant to (i) the Indenture, dated
as of January 14, 2005, between the Ultimate Parent, as issuer, and The Bank of
New York, as trustee, with respect to the 6.875% Senior Notes due 2013, (ii) the
Indenture, dated as of January 27, 2006, between the Ultimate Parent, as issuer,
and The Bank of New York, as trustee, with respect to the 6.875% Series A-1
Senior Discount Notes due 2013; (iii) the Indenture, dated as of January 27,
2006, between the Ultimate Parent (as successor to R.H. Donnelley Finance
Corporation III), as issuer, and the Bank of New York, as trustee, with respect
to the 6.875% Series A-2 Senior Discount Notes due 2013, (iv) the Indenture,
dated as of January 27, 2006, between the Ultimate Parent (as successor to R.H.
Donnelley Finance Corporation III), as issuer, and The Bank of New York, as
trustee, with respect to the 8.875% Series A-3 Senior Notes due 2016, and
(v) the Indenture, dated as of October 2, 2007 between the Ultimate Parent, as
issuer, and The Bank of New York, as trustee, with respect to the 8.875%
Series A-4 Senior Notes due 2017.
          “Existing Parent Senior Notes Indenture” means the Indenture, dated as
of November 10, 2003, under which the 8.0% Senior Notes of the Parent due 2013
were issued.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Finance Company” means one or more subsidiaries of the Parent formed
for the purpose of being the initial issuer of debt securities that will become
Qualifying Parent Indebtedness permitted hereunder.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.



--------------------------------------------------------------------------------



 



12

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governing Board” means (a) the managing member or members or any
controlling committee of members of any Person, if such Person is a limited
liability company, (b) the board of directors of any Person, if such Person is a
corporation or (c) any similar governing body of any Person.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantors” means Holdings and the Subsidiary Loan Parties.
          “Hazardous Materials” means (i) any petroleum products or byproducts
and all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances; or (ii) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any applicable
Environmental Law.
          “Headquarters Sale-Leaseback” means the sale and leaseback of the
Borrower’s headquarters facility located at 198 Inverness Drive West, Englewood,
Colorado.
          “Holdings” means Dex Media East, Inc., a Delaware corporation, all of
the Equity Interests of which are owned by the Parent.
          “Increased Amount Date” has the meaning assigned to such term in
Section 2.20(a).
          “Incremental Loan Commitments” has the meaning assigned to such term
in Section 2.20(a).



--------------------------------------------------------------------------------



 



13

          “Incremental Revolving Commitments” has the meaning assigned to such
term in Section 2.20(a).
          “Incremental Revolving Lender” has the meaning assigned to such term
in Section 2.20(b).
          “Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.20(b).
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(c).
          “Incremental Term Loan Commitments” has the meaning assigned to such
term in Section 2.20(a).
          “Incremental Term Loan Lender” has the meaning assigned to such term
in Section 2.20(c).
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale agreements relating to property acquired by such Person,
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes and Other
Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated October 2007, as modified or supplemented prior to the Closing Date,
relating to the Transactions.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.
          “Interest Payment Date” means (a) with respect to any ABR Loan
(including any Swingline Loan), the last day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at



--------------------------------------------------------------------------------



 



14

the time of the relevant Borrowing, all Lenders participating therein agree to
make an interest period of such duration available), as the Borrower may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
          “Investment” means purchasing, holding or acquiring (including
pursuant to any merger with any Person that was not a Wholly Owned Subsidiary
prior to such merger) any Equity Interest, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, or making or permitting to exist any loans or advances (other
than commercially reasonable extensions of trade credit) to, guaranteeing any
obligations of, or making or permitting to exist any investment in, any other
Person, or purchasing or otherwise acquiring (in one transaction or a series of
transactions) any assets of any Person constituting a business unit. The amount,
as of any date of determination, of any Investment shall be the original cost of
such Investment (including any Indebtedness of a Person existing at the time
such Person becomes a Subsidiary in connection with any Investment and any
Indebtedness assumed in connection with any acquisition of assets), plus the
cost of all additions, as of such date, thereto and minus the amount, as of such
date, of any portion of such Investment repaid to the investor in cash or
property as a repayment of principal or a return of capital (including pursuant
to any sale or disposition of such Investment), as the case may be, but without
any other adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment. In determining the
amount of any Investment or repayment involving a transfer of any property other
than cash, such property shall be valued at its fair market value at the time of
such transfer.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i), and the Existing Issuing Bank, as applicable. The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit D.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.



--------------------------------------------------------------------------------



 



15

          “Letter of Credit” means the Existing Letters of Credit and any letter
of credit issued pursuant to this Agreement.
          “Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined on the basis of the rate for
deposits in dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Reuters Screen LIBOR 01 Page as
of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Reuters Screen
LIBOR 01 Page (or otherwise on such screen), then the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 10:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Document Obligations” has the meaning assigned to such term in
the Collateral Agreement.
          “Loan Documents” means this Agreement and the Security Documents.
          “Loan Parties” means Holdings, the Borrower and the Subsidiary Loan
Parties.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Long-Term Indebtedness” means any Indebtedness that, in accordance
with GAAP, constitutes (or, when incurred, constituted) a long-term liability.
For purposes of determining the Long-Term Indebtedness of Holdings, the Borrower
and the Subsidiaries, Indebtedness of Holdings, the Borrower or any Subsidiary
owed to Holdings, the Borrower or a Subsidiary shall be excluded.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U of the Board.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, or (b) any
material rights and remedies of the Agent or the Lenders under any of the Loan
Documents.



--------------------------------------------------------------------------------



 



16

          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings, the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings, the
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
          “Material Subsidiary” means (i) any Securitization Vehicle and
(ii) any other Subsidiary, including its subsidiaries, which meets any of the
following conditions: (a) Holdings’, the Borrower’s and the other Subsidiaries’
investments in and advances to such Subsidiary exceed 5% of the consolidated
total assets of Holdings and the Subsidiaries as of the end of the most recently
completed fiscal year, (b) the consolidated assets of such Subsidiary exceed 5%
of the consolidated total assets of Holdings and the Subsidiaries as of the end
of the most recently completed fiscal year or (c) the consolidated pre-tax
income from continuing operations of such Subsidiary for the most recently ended
period of four consecutive fiscal quarters exceeds 5% of the consolidated
pre-tax income from continuing operations of Holdings and the Subsidiaries for
such period.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means any mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any real
property and improvements thereto to secure the Obligations delivered after the
Closing Date pursuant to Section 5.13. Each Mortgage shall be satisfactory in
form and substance to the Collateral Agent.
          “Mortgaged Property” means each parcel of real property and
improvements thereto owned by a Loan Party with respect to which a Mortgage is
granted pursuant to Section 5.13.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, including cash received in respect of any debt instrument
or equity security received as non-cash proceeds, but only as and when received,
(ii) in the case of a casualty, insurance proceeds, and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses (including
underwriting discounts and commissions and collection expenses) paid or payable
by the Ultimate Parent, the Parent, Holdings, the Borrower and the Subsidiaries
to third parties (including Affiliates, if permitted by Section 6.09) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Ultimate Parent, the Parent, Holdings, the
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event (it being understood that this clause shall
not apply to customary asset sale provisions in offerings of debt securities)
and (iii) the amount of all taxes paid (or reasonably estimated to be payable)
by the Ultimate Parent, the Parent, Holdings, the Borrower and the Subsidiaries
(provided that such amounts withheld or estimated for the payment of taxes
shall, to the extent not utilized for the payment of taxes, be deemed to be Net
Proceeds received when such nonutilization is determined), and the amount of any
reserves established by the Ultimate Parent, the Parent, Holdings, the Borrower
and the Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case that are directly attributable to such event (provided
that any reversal of any such reserves will be deemed to be Net



--------------------------------------------------------------------------------



 



17

Proceeds received at the time and in the amount of such reversal), in each case
as determined reasonably and in good faith by the chief financial officer of the
Borrower.
          “Net Working Capital” means, at any date, (a) the consolidated current
assets of Holdings, the Borrower and its consolidated Subsidiaries as of such
date (excluding cash, Permitted Investments and current deferred income taxes)
minus (b) the consolidated current liabilities of Holdings, the Borrower and its
consolidated Subsidiaries as of such date (excluding current liabilities in
respect of Indebtedness and current deferred income taxes). Net Working Capital
at any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.
          “Non-Cash Pay Debt” means Indebtedness of the Ultimate Parent or the
Parent which (i) does not mature or amortize, and is not mandatorily redeemable,
in whole or in part, or required to be repurchased or reacquired, in whole or in
part, by the Ultimate Parent or the Parent (unless such redemption is required
only if and to the extent then permitted by this Agreement), and which does not
require any payment of cash interest, in each case prior to the date that is six
months after the Term Maturity Date, (ii) is not secured by any assets of the
Ultimate Parent, the Parent, Holdings, the Borrower or any Subsidiary, (iii) is
not Guaranteed by the Parent (in the case of Non-Cash Pay Debt of the Ultimate
Parent), Holdings, the Borrower or any Subsidiary and (iv) is not exchangeable
or convertible into Indebtedness of the Ultimate Parent, the Parent, Holdings,
the Borrower or any Subsidiary or any preferred stock or other Equity Interest
(other than (x) common equity of the Ultimate Parent, in the case of Non-Cash
Pay Debt issued by the Ultimate Parent, or the Parent, in the case of Non-Cash
Pay Debt issued by the Parent, provided that such exchange or conversion if
effected would not result in a Change of Control, or (y) Non-Cash Pay Preferred
Stock).
          “Non-Cash Pay Preferred Stock” means preferred stock of the Ultimate
Parent which (i) are not mandatorily redeemable, in whole or part, or required
to be repurchased or reacquired, in whole or part, by the Ultimate Parent
(unless such redemption is required only if and to the extent then permitted by
this Agreement) or (B) the Parent, Holdings or the Borrower or any Subsidiary,
and which do not require any payment of cash dividends or distributions, in each
case, prior to the date that is six months after the Term Maturity Date,
(ii) are not secured by any assets of the Ultimate Parent, the Parent, Holdings,
the Borrower or any Subsidiary, (iii) are not guaranteed by the Parent,
Holdings, the Borrower or any Subsidiary and (iv) are not exchangeable or
convertible into Indebtedness of the Ultimate Parent, the Parent, Holdings, the
Borrower or any Subsidiary (other than Non-Cash Pay Debt) or any preferred stock
or other Equity Interest (other than common equity of the Ultimate Parent or
Non-Cash Pay Preferred Stock).
          “Non-Competition Agreement” means the Non-Competition and
Non-Solicitation Agreement dated as of November 8, 2002, among the Borrower, Dex
West, Dex Holdings LLC, Qwest Corp., Qwest and Dex.
          “Obligations” has the meaning assigned to such term in the Collateral
Agreement.
          “Optional Repurchase” means, with respect to any outstanding
Indebtedness, any optional or voluntary repurchase, redemption or prepayment
made in cash of such Indebtedness, the related payment in cash of accrued
interest to the date of such repurchase, redemption or prepayment on the
principal amount of such Indebtedness repurchased, redeemed or prepaid, the
payment in cash of associated premiums (whether voluntary or mandatory) on such
principal amount and the cash payment of other fees and expenses incurred in
connection with such repurchase, redemption or prepayment.



--------------------------------------------------------------------------------



 



18

          “Other Taxes” means any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.
          “Parent” means Dex Media, Inc., a Delaware corporation, all of the
Equity Interests of which are owned by the Ultimate Parent.
          “Parent Acquisition” means the acquisition of Parent by the Ultimate
Parent pursuant to the Agreement and Plan of Merger, dated as of October 3,
2005, among Parent, the Ultimate Parent and Forward Acquisition Corp., and the
other transactions contemplated by such agreement and the documents related
thereto.
          “Parent Leverage Ratio” means the Consolidated Leverage Ratio (as such
term is defined in the Existing Parent Senior Notes Indenture as in effect on
the Closing Date without giving effect to any amendment or modification
thereto); provided however, that such leverage ratio shall be computed without
giving effect to the purchase method of accounting for the purposes of this
Agreement notwithstanding its computation for the purposes of the Existing
Parent Senior Notes Indenture.
          “Parent Pledge Agreement” means the Parent Pledge Agreement between
the Parent and the Agent, substantially in the form of Exhibit C.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisitions” means any acquisition (by merger,
consolidation or otherwise) by the Borrower or a Subsidiary Loan Party of all or
substantially all the assets of, or all the Equity Interests in, a Person or
division or line of business of a Person, if (a) immediately after giving effect
thereto, no Default has occurred and is continuing or would result therefrom,
(b) such acquired Person is organized under the laws of the United States of
America or any State thereof or the District of Columbia and substantially all
the business of such acquired Person or business consists of one or more
Permitted Businesses and not less than 80% of the consolidated gross operating
revenues of such acquired Person or business for the most recently ended period
of twelve months is derived from domestic operations in the United States of
America, (c) each Subsidiary resulting from such acquisition (and which survives
such acquisition) other than any Foreign Subsidiary, shall be a Subsidiary Loan
Party and at least 80% of the Equity Interests of each such Subsidiary shall be
owned directly by the Borrower and/or Subsidiary Loan Parties and shall have
been (or within 10 Business Days (or such longer period as may be acceptable to
the Agent) after such acquisition shall be) pledged pursuant to the Collateral
Agreement (subject to the limitations of the pledge of Equity Interests of
Foreign Subsidiaries set forth in the definition of “Collateral and Guarantee
Requirement”), (d) the Collateral and Guarantee Requirement shall have been (or
within 10 Business Days (or such longer period as may be acceptable to the
Agent) after such acquisition shall be) satisfied with respect to each such
Subsidiary, (e) the Borrower and the Subsidiaries are in Pro Forma Compliance
after giving effect to such acquisition and (f) the Borrower has delivered to
the Agent an officer’s certificate to the effect set forth in clauses (a), (b),
(c), (d) and (e) above, together with all relevant financial information for the
Person or assets acquired and reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (e) above.
          “Permitted Asset Swap” means any transfer of properties or assets by
the Borrower or any of its Subsidiaries in which at least 90% of the
consideration received by the transferor consists of



--------------------------------------------------------------------------------



 



19

properties or assets (other than cash) that will be used in a Permitted
Business; provided that (a) the aggregate fair market value (as determined in
good faith by the Governing Board of the Borrower) of the property or assets
being transferred by the Borrower or such Subsidiary is not greater than the
aggregate fair market value (as determined in good faith by the Governing Board
of the Borrower) of the property or assets received by the Borrower or such
Subsidiary in such exchange and (b) the aggregate fair market value (as
determined in good faith by the Governing Board of the Borrower) of all property
or assets transferred by the Borrower and any of its Subsidiaries in any such
transfer, together with the cumulative aggregate fair market value of property
or assets transferred in all prior Permitted Asset Swaps, does not exceed 15% of
the Borrower’s consolidated net revenues for the prior fiscal year.
          “Permitted Business” means the telephone and internet directory
services businesses and businesses reasonably related, incidental or ancillary
thereto and in the case of any Securitization Vehicle, Securitizations.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments or attachments that do not
constitute an Event of Default under clause (j) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that are not substantial in amount and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;
     (g) Liens arising solely by virtue of any statutory or common law
provisions relating to bankers’ Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution;
     (h) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary of the Borrower in the ordinary course of its
business and covering only the assets so leased;
     (i) any provision for the retention of title to any property by the vendor
or transferor of such property, which property is acquired by the Borrower or a
Subsidiary of the Borrower in a transaction entered into in the ordinary course
of business of the Borrower or such Subsidiary of



--------------------------------------------------------------------------------



 



20

the Borrower and for which kind of transaction it is normal market practice for
such retention of title provision to be included; and
     (g) Liens in favor of the purchasers of Qualifying Parent Indebtedness
and/or an escrow agent on the proceeds of such debt during the period during
which such proceeds are held in escrow;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing or allowing for
liquidation at the original par value at the option of the holder within one
year from the date of acquisition thereof;
     (b) investments in commercial paper (other than commercial paper issued by
the Ultimate Parent, the Parent, Holdings, the Borrower or any of their
Affiliates) maturing within 270 days from the date of acquisition thereof and
having, at such date of acquisition, the highest credit rating obtainable from
S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances, time
deposits or overnight bank deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
          “Permitted Subordinated Indebtedness” means Indebtedness of the
Borrower which (i) does not mature, and is not subject to mandatory repurchase,
redemption or amortization (other than pursuant to customary asset sale or
change in control provisions requiring redemption or repurchase only if and to
the extent then permitted by this Agreement), in each case, prior to the date
that is six months after the Term Maturity Date, (ii) is not secured by any
assets of Holdings, the Borrower or any Subsidiary, (iii) is not exchangeable or
convertible into Indebtedness of Holdings, the Borrower or any Subsidiary or any
preferred stock or other Equity Interest (other than common equity of the
Ultimate Parent or Non-Cash Pay Preferred Stock, provided that any such exchange
or conversion, if effected, would not result in a Change in Control) and
(iv) is, together with any Guarantee thereof by any Subsidiary (a “Permitted
Subordinated Guarantee”), subordinated to the Obligations pursuant to a written
instrument delivered, and reasonably satisfactory, to the Administrative Agent
or on terms substantially identical to (and no less favorable in any significant
respect to the Lenders than) the subordination terms applicable to the Senior
Subordinated Debt.



--------------------------------------------------------------------------------



 



21

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prepayment Event” means any Asset Disposition.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Compliance” means, with respect to any event, that Holdings
and the Borrower are in pro forma compliance with Section 6.14 recomputed as if
the event with respect to which Pro Forma Compliance is being tested had
occurred on the first day of the four fiscal quarter period most recently ended
on or prior to such date for which financial statements have been delivered
pursuant to Section 5.01.
          “Publishing Agreement” means the Publishing Agreement dated as of the
November 8, 2002 among Dex Holdings LLC, the Borrower, Dex West and Qwest Corp.
          “QPI Issuance Conditions” means, with respect to any issuance by the
Ultimate Parent or the Parent of any Qualifying Parent Indebtedness, other than
Base Ultimate Parent QPI or Base Parent QPI, as applicable, the following
conditions:
     (a) before and after giving effect to such issuance (including the
application of proceeds thereof), (i) no Default shall have occurred and be
continuing, (ii) Holdings and the Borrower shall be in Pro Forma Compliance and
(iii) (A) in the case of Qualifying Parent Indebtedness issued by the Ultimate
Parent, the Ultimate Parent Leverage Ratio shall not have exceeded 7.25 to 1.00
and (B) in the case of Qualifying Parent Indebtedness issued by the Parent, the
Parent Leverage Ratio shall not have exceeded 6.50 to 1.00; and
     (b) at the time of such issuance, the Agent shall have received (i) copies
of all indentures and other instruments evidencing or governing such Qualifying
Parent Indebtedness, in each case certified by the chief executive officer,
chief financial officer or treasurer of the Borrower as being true, complete and
correct, and (ii) a certificate of the chief executive officer, chief financial
officer or treasurer of the Borrower, dated the date of such issuance,
confirming satisfaction of the applicable conditions set forth in clause
(a) above and setting forth calculations, in reasonable detail, of Pro Forma
Compliance and of the Ultimate Parent Leverage Ratio or Parent Leverage Ratio,
as applicable, referred to above.
          “Qualifying Parent Indebtedness” means Indebtedness of the Ultimate
Parent or the Parent, other than Non-Cash Pay Debt, which (i) does not mature or
amortize, and is not mandatorily redeemable, in whole or part, or required to be
repurchased or reacquired, in whole or part (unless such redemption is required
only if and to the extent then permitted by this Agreement), in each case prior
to the date that is six months after the Term Maturity Date, (ii) is not secured
by any assets of the Ultimate Parent, the Parent, Holdings, the Borrower or any
Subsidiary, (iii) is not Guaranteed by the Parent (in the case of Qualifying
Parent Indebtedness of the Ultimate Parent), Holdings, the Borrower or any



--------------------------------------------------------------------------------



 



22

Subsidiary, (iv) is not exchangeable or convertible into Indebtedness of the
Parent (in the case of Qualifying Parent Indebtedness of the Ultimate Parent),
Holdings, the Borrower or any Subsidiary or any preferred stock or other Equity
Interest (other than (x) common equity of the Ultimate Parent, in the case of
Qualifying Parent Indebtedness issued by the Ultimate Parent, or the Parent, in
the case of Qualifying Parent Indebtedness issued by the Parent, provided that
such exchange or conversion if effected would not result in a Change of Control,
or (y) Non-Cash Pay Preferred Stock) and (v) is issued solely for cash
consideration and bears interest (which may be payable in cash) at a fixed rate
which represents a market rate of interest for such Qualifying Parent
Indebtedness at the time of its issuance, and in any event includes the Existing
Parent Indebtedness.
          “Quarterly Excess Cash Flow” means, for any fiscal quarter, the sum
(without duplication) of:
     (a) Consolidated Net Income for such fiscal quarter, adjusted to exclude
any gains or losses attributable to Prepayment Events; plus
     (b) depreciation, amortization and other non-cash charges or losses
deducted in determining such Consolidated Net Income for such fiscal quarter;
plus
     (c) the amount, if any, by which Net Working Capital decreased during such
fiscal quarter; plus
     (d) the aggregate amount of income taxes deducted in determining
Consolidated Net Income for such fiscal quarter; minus
     (e) the sum of (i) any non-cash gains included in determining such
Consolidated Net Income for such fiscal quarter plus (ii) the amount, if any, by
which Net Working Capital increased during such fiscal quarter; minus
     (f) the sum of (i) Capital Expenditures for such fiscal quarter (except to
the extent attributable to the incurrence of Capital Lease Obligations or
otherwise financed by incurring Long-Term Indebtedness and except to the extent
made with Net Proceeds in respect of Prepayment Events or Designated Equity
Proceeds) plus (ii) cash consideration paid during such fiscal quarter to make
acquisitions or other capital investments (other than Permitted Investments and
except to the extent financed by incurring Long-Term Indebtedness or with
Designated Equity Proceeds); minus
     (g) the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by Holdings, the Borrower and its consolidated Subsidiaries during such
fiscal quarter, excluding (i) Indebtedness in respect of Revolving Loans and
Letters of Credit, (ii) any prepayment of Term Loans and (iii) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness; minus
     (h)  the aggregate amount of cash dividends paid by Holdings to the Parent
during such fiscal quarter pursuant to Sections 6.08(a)(v)(x) and 6.08(a)(vii);
minus
     (i)  the aggregate amount of cash restructuring and synergy charges
incurred during the fiscal periods ending on or prior to December 31, 2007 in
connection with the Parent Acquisition in an aggregate amount not exceeding
$40,000,000; minus
     (j) the aggregate amount of cash income taxes paid during such fiscal
quarter.



--------------------------------------------------------------------------------



 



23

          “Qwest” means Qwest Communications International Inc., a Delaware
corporation.
          “Qwest Corp.” means Qwest Corporation, a Colorado corporation.
          “Qwest Services” means Qwest Services Corporation, a Colorado
corporation.
          “Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
extend, renew or refinance existing Indebtedness (“Refinanced Debt”); provided
that (i) such extending, renewing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of,
and unpaid interest on, the Refinanced Debt plus the amount of any premiums paid
thereon and fees and expenses associated therewith, (ii) such Indebtedness has a
later maturity and a longer weighted average life than the Refinanced Debt,
(iii) such Indebtedness bears a market interest rate (as determined in good
faith by the board of directors of the Borrower) as of the time of its issuance
or incurrence, (iv) if the Refinanced Debt or any Guarantees thereof are
subordinated to the Obligations, such Indebtedness and Guarantees thereof are
subordinated to the Obligations on terms no less favorable in any significant
respect to the holders of the Obligations than the subordination terms of such
Refinanced Debt or Guarantees thereof (and no Loan Party that has not guaranteed
such Refinanced Debt Guarantees such Indebtedness), (v) such Indebtedness
contains covenants and events of default and is benefited by Guarantees (if any)
which, taken as a whole, are determined in good faith by the board of directors
of the Borrower not to be materially less favorable to the Lenders than the
covenants and events of default of or Guarantees (if any) in respect of such
Refinanced Debt, (vi) if such Refinanced Debt or any Guarantees thereof are
secured, such Indebtedness and any Guarantees thereof are either unsecured or
secured only by such assets as secured the Refinanced Debt and Guarantees
thereof, (vii) if such Refinanced Debt and any Guarantees thereof are unsecured,
such Indebtedness and Guarantees thereof are also unsecured, (viii) such
Indebtedness is issued only by the issuer of such Refinanced Indebtedness and
(ix) the proceeds of such Indebtedness are applied promptly (and in any event
within 45 days) after receipt thereof to the repayment of such Refinanced Debt.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
Controlling Persons and advisors of such Person and of each of such Person’s
Affiliates.
          “Release” means any actual or threatened release, spill, emission,
leaking, dumping, injection, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the environment or within or upon any
building, structure, facility or fixture.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposures, Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at such time.
          “Requirement of Law” means, with respect to any Person, the charter
and by-laws or other organizational or governing documents of such Person, and
any law, rule or regulation (including Environmental Laws and ERISA) or order,
decree or other determination of an arbitrator or a court or other Governmental
Authority applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any



--------------------------------------------------------------------------------



 



24

Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or amendment of
any Equity Interests in Holdings, the Borrower or any Subsidiary or of any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the Borrower or any Subsidiary.
          “Revolving Availability Period” means the period from and including
the Closing Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Commitments as of the Closing Date is $100,000,000.
          “Revolving Commitment Fee” has the meaning assigned to such term in
Section 2.12(a).
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
          “Revolving Lender” means a Lender with a Revolving Commitment or, if
the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
          “Revolving Loan” means a Loan made or continued pursuant to
Section 2.01(b).
          “Revolving Maturity Date” means October 24, 2013, or, if such day is
not a Business Day, the next preceding Business Day.
          “S&P” means Standard & Poor’s Ratings Group.
          “Secured Parties” has the meaning assigned to such term in the
Collateral Agreement.
          “Securitization” means any transaction or series of transactions
entered into by the Borrower or any Subsidiary pursuant to which the Borrower or
such Subsidiary, as the case may be, sells, conveys or otherwise transfers to a
Securitization Vehicle Securitization Assets of the Borrower or such Subsidiary
(or grants a security interest in such Securitization Assets transferred or
purported to be transferred to such Securitization Vehicle), and which
Securitization Vehicle finances the acquisition of such Securitization Assets
(i) with proceeds from the issuance of Third Party Interests, (ii) with Sellers’
Retained Interests or (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle.
          “Securitization Assets” means any accounts receivable owed to or owned
by the Borrower or any Subsidiary (whether now existing or arising or acquired
in the future) arising in the ordinary course of business from the sale of goods
or services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, all proceeds of such accounts receivable and other assets
(including contract rights)



--------------------------------------------------------------------------------



 



25

which are of the type customarily transferred in connection with securitizations
of accounts receivable and which are sold, transferred or otherwise conveyed by
the Borrower or a Subsidiary to a Securitization Vehicle in connection with a
Securitization permitted by Section 6.05.
          “Securitization Vehicle” means a Person that is a direct wholly owned
Subsidiary or Unrestricted Subsidiary of the Borrower or of a Subsidiary of the
Borrower formed for the purpose of effecting one or more Securitizations to
which the Borrower or its Subsidiaries transfer Securitization Assets and which,
in connection therewith, issues Third Party Interests or Sellers’ Retained
Interests; provided that such Securitization Vehicle shall engage in no business
other than the purchase of Securitization Assets pursuant to Securitizations
permitted by Section 6.05, the issuance of Third Party Interests or other
funding of such Securitizations and any activities reasonably related thereto,
and provided further that
     (x) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Securitization Vehicle (i) is guaranteed by the Borrower or
any Subsidiary (excluding guarantees of obligations (other than the principal of
and interest on Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates the Borrower or any other Subsidiary of the
Borrower in any way other than pursuant to Standard Securitization Undertakings,
or (iii) subjects any property or asset of the Borrower or any other Subsidiary
of the Borrower, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;
     (y) neither the Borrower nor any Subsidiary has any material contract,
agreement, arrangement or understanding with such Securitization Vehicle other
than on terms which the Borrower reasonably believes to be no less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Borrower; and
     (z) neither the Borrower nor any Subsidiary has any obligation to maintain
or preserve such Securitization Vehicle’s financial condition or cause such
Securitization Vehicle to achieve certain levels of operating results.
          “Security Documents” means the Collateral Agreement, the Parent Pledge
Agreement, the Mortgages and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 or 5.13 or pursuant
to the Collateral Agreement to secure any of the Obligations.
          “Security Interests” has the meaning assigned to such term in the
Collateral Agreement.
          “Sellers’ Retained Interests” means the debt or equity interests held
by the Borrower or any Subsidiary in a Securitization Vehicle to which
Securitization Assets have been transferred in a Securitization permitted by
Section 6.05, including any such debt or equity received in consideration for
the Securitization Assets transferred.
          “Senior Secured Indebtedness” means at any time, all Total
Indebtedness that is secured by a Lien on any assets of the Borrower or its
Subsidiaries.
          “Senior Secured Leverage Ratio” means, on any date, the ratio of
(a) Senior Secured Indebtedness as of such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Borrower ended on the last
day of the most recently completed fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01.



--------------------------------------------------------------------------------



 



26

          “Senior Subordinated Debt” means the Indebtedness represented by the
Senior Subordinated Notes (including the Note Guarantees, Exchange Notes (each
as defined in the Senior Subordinated Debt Documents), guarantees of Exchange
Notes and any replacement Exchange Notes).
          “Senior Subordinated Debt Documents” means the indenture under which
the Senior Subordinated Debt was issued and all other instruments, agreements
and other documents evidencing or governing the Senior Subordinated Debt or
providing for any Guarantee or other right in respect thereof.
          “Senior Subordinated Notes” means the Borrower’s 121/8 % Senior
Subordinated Notes due 2012 in an initial aggregate principal amount of
$525,000,000.
          “Senior Unsecured Debt” means the Indebtedness represented by the
Senior Unsecured Notes (including the Note Guarantees, Exchange Notes (each as
defined in the Senior Unsecured Debt Documents), guarantees of Exchange Notes
and any replacement Exchange Notes).
          “Senior Unsecured Debt Documents” means the indenture under which the
Senior Unsecured Debt was issued and all other instruments, agreements and other
documents evidencing or governing the Senior Unsecured Debt or providing for any
Guarantee or other right in respect thereof.
          “Senior Unsecured Notes” means the Borrower’s 97/8% Senior Notes due
2009 in an initial aggregate principal amount of $450,000,000.
          “Shared Services” means the centralized, shared or pooled services or
arrangements which are provided by the Ultimate Parent or any of its
subsidiaries to Permitted Businesses conducted by the Ultimate Parent and its
subsidiaries.
          “Shared Services Assets and Operations” means (a) the information
technology assets and related operations, (b) the general administrative and
corporate level services and related assets, in each case that are owned and
operated by the Ultimate Parent or any of its subsidiaries and used to provide
centralized, shared or pooled services or arrangements, including billing and
collections, and (c) other assets used in the provision of Shared Services, in
each case with respect to Permitted Businesses conducted by the Ultimate Parent
and its subsidiaries.
          “Shared Services Payments” means payments by the recipient of Shared
Services in cash to the provider of such Shared Services in respect of the
provision of such Shared Serviced, provided, however, that all such payments
shall reflect a fair and reasonable allocation of the costs of such Shared
Services.
          “Standard Securitization Undertakings” means representations,
warranties, covenants, indemnities and guarantees of performance entered into by
the Borrower or any Subsidiary which the Borrower has determined in good faith
to be customary in a Securitization, including those relating to the servicing
of the assets of a Securitization Vehicle.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to



--------------------------------------------------------------------------------



 



27

any Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means (a) any subsidiary of Holdings on the Closing Date,
including the Borrower, and (b) each subsidiary of Holdings organized or
acquired after the Closing Date that has not been designated as an Unrestricted
Subsidiary in accordance with the provisions of Section 6.16.
          “Subsidiary Loan Party” means any Subsidiary other than the Borrower
that is not (x) a Foreign Subsidiary or (y) a Securitization Vehicle.
          “Surviving Borrower” means the entity succeeding the Borrower as a
result of the consummation of the East/West Merger.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Tax Payments” means payments in cash in respect of Federal, state and
local (i) income, franchise and other similar taxes and assessments imposed on
(or measured, in whole or in part, by) net income which are paid or payable by
or on behalf of the Borrower and its Subsidiaries or which are directly
attributable to (or arising as a result of) the operations of the Borrower and
its Subsidiaries and (ii) taxes which are not determined by reference to income,
but which are imposed on a direct or indirect owner of the Borrower as a result
of such owner’s ownership of the equity of the Borrower (such taxes in clauses
(i) and (ii), “Applicable Taxes”).
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.



--------------------------------------------------------------------------------



 



28

          “Term Loan Availability Period” means the period commencing on the
first Business Day following the Closing Date to and including December 4, 2007.
          “Term Loans” means the Tranche A Term Loans, Tranche B Term Loans and
Incremental Term Loans.
          “Term Maturity Date” means, at any time the latest final scheduled
maturity of any then outstanding Term Loans.
          “Third Party Interests” means, with respect to any Securitization,
notes, bonds or other debt instruments, beneficial interests in a trust,
undivided ownership interests in receivables or other securities issued for cash
consideration by the relevant Securitization Vehicle to banks, financing
conduits, investors or other financing sources (other than Holdings and the
Subsidiaries) the proceeds of which are used to finance, in whole or in part,
the purchase by such Securitization Vehicle of Securitization Assets in a
Securitization. The amount of any Third Party Interests shall be deemed to equal
the aggregate principal, stated or invested amount of such Third Party Interests
which are outstanding at such time.
          “Total Indebtedness” means, as of any date, the aggregate principal
amount of Indebtedness of Holdings, the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP;
provided that, the amount of such Indebtedness shall be without regard to the
effects of purchase method of accounting requiring that the amount of such
Indebtedness be valued at its fair market value instead of its outstanding
principal amount.
          “Tranche A Commitment” means, with respect to each Lender, the
agreement, if any, of such Lender to make a Tranche A Term Loan pursuant to
Section 2.01(a) on the Drawdown Date. The amount of each Lender’s Tranche A
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
applicable. The amount of each Lender’s Tranche A Commitment is set forth on
Schedule 2.01. The aggregate amount of the Lenders’ Tranche A Commitments as of
the Closing Date is $700,000,000.
          “Tranche A Delayed-Draw Commitment Fee” has the meaning assigned to
such term in Section 2.12(a).
          “Tranche A Lender” means a Lender with a Tranche A Commitment or an
outstanding Tranche A Term Loan.
          “Tranche A Maturity Date” means October 24, 2013, or, if such day is
not a Business Day, the next preceding Business Day.
          “Tranche A Term Loan” means a Loan made pursuant to
Section 2.01(a)(i).
          “Tranche B Commitment” means, with respect to each Lender, the
agreement, if any, of such Lender to make a Tranche B Term Loan pursuant to
Section 2.01(a) on the Closing Date and/or Drawdown Date. The amount of each
Lender’s Tranche B Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Tranche B Commitment, as applicable. The aggregate amount of the Lenders’
Tranche B Commitments as of the Closing Date is $400,000,000.



--------------------------------------------------------------------------------



 



29

          “Tranche B Delayed-Draw Commitment Fee” has the meaning assigned to
such term in Section 2.12(a).
          “Tranche B Lender” means a Lender with a Tranche B Commitment or an
outstanding Tranche B Term Loan.
          “Tranche B Maturity Date” means October 24, 2014, or, if such day is
not a Business Day, the next preceding Business Day.
          “Tranche B Term Loan” means a Loan made pursuant to
Section 2.01(a)(ii).
          “Transactions” means (a) the execution, delivery and performance by
the Parent and each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder and (b) as of the Drawdown Date, the redemption
of Senior Unsecured Notes and Senior Subordinated Notes as described in
Section 4.03.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Ultimate Parent” means R.H. Donnelley Corporation, a Delaware
corporation.
          “Ultimate Parent Leverage Ratio” means the Leverage Ratio (as such
term is defined in, and calculated in accordance with, the Indenture, dated as
of January 14, 2005, under which the 67/8% Senior Notes of the Ultimate Parent
due 2013 were issued, as in effect on the Closing Date without giving effect to
any amendment or modification thereto).
          “Unrestricted Subsidiary” means any subsidiary of Holdings that has
been designated as an Unrestricted Subsidiary by Holdings pursuant to and in
compliance with Section 6.16. No Unrestricted Subsidiary may own any Equity
Interests of the Borrower, a Subsidiary or West Holdings or any of its
subsidiaries (other than an “unrestricted subsidiary” of West Holdings pursuant
to the West Credit Agreement).
          “West Credit Agreement” means the Credit Agreement, dated as of
September 9, 2003, as amended and restated as of January 31, 2006, as further
amended as of April 24, 2006, among the Parent, West Holdings, Dex West, various
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent,
and as may be further amended, restated, supplemented or otherwise modified,
refinanced or replaced.
          “West Credit Facilities” means the West Credit Agreement and the
guarantee, security and other agreements entered into in connection with and
defined as “Loan Documents” in the West Credit Agreement.
          “West Holdings” means Dex Media West, Inc., a Delaware corporation and
a subsidiary of the Parent.
          “West Territories” means Arizona, Idaho, Montana, Oregon, Utah,
Washington and Wyoming.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Title IV of ERISA.



--------------------------------------------------------------------------------



 



30

          Section 1.02   Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          Section 1.03   Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          Section 1.04   Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Any reference made
in this Agreement or any other Loan Document to any consolidated financial
statement or statements of Holdings, the Borrower and the Subsidiaries means
such financial statement or statements prepared on a combined basis for
Holdings, the Borrower and the Subsidiaries pursuant to GAAP and accounting for
any Unrestricted Subsidiary on an unconsolidated basis as investments, not
utilizing the equity method.
ARTICLE II
THE CREDITS
          Section 2.01   Commitments. (a)   Subject to the terms and conditions
set forth herein, (i) each Tranche A Lender agrees to make a Tranche A Term Loan
to the Borrower on not more than one date during the Term Loan Availability
Period (the date of the making of such Loans, the “Drawdown Date”) in an
aggregate principal amount not to exceed its Tranche A Commitment and (ii) each
Tranche B Lender agrees to make Tranche B Term Loans to the Borrower in two
drawings, the first of which shall be made on the Closing Date and the second of
which shall be made on the Drawdown Date, in an aggregate amount not to exceed
for both such draws its Tranche B Commitment.



--------------------------------------------------------------------------------



 



31

          (b)  Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
(after giving effect to any concurrent use of the proceeds thereof to repay
Swingline Loans or LC Disbursements) result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
          (c)   Amounts repaid in respect of Term Loans may not be reborrowed.
          Section 2.02   Loans and Borrowings. (a)   Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
          (b)   Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan.
          (c)   At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Borrowings outstanding.
          (d)   Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date, Tranche A Maturity Date or Tranche B Maturity
Date, as applicable.
          Section 2.03   Requests for Borrowings. To request funding of a
Revolving Borrowing or Term Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i)   whether the requested Borrowing is to be a Revolving Borrowing,
Tranche A Term Borrowing or Tranche B Term Borrowing;



--------------------------------------------------------------------------------



 



32

     (ii)   the aggregate amount of such Borrowing;
     (iii)   the date of such Borrowing, which shall be a Business Day;
     (iv)   subject to the proviso to the fourth sentence of Section 2.02(c),
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
     (v)   in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi)   the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          Section 2.04   Swingline Loans. (a)   Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
          (b)   To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c)   The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments,



--------------------------------------------------------------------------------



 



33

and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever; provided that no Lender shall be required
to acquire a participation in any Swingline Loan to the extent that doing so
would cause the Revolving Exposure of such Lender to exceed such Lender’s
Revolving Commitment. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          Section 2.05   Letters of Credit. (a)   General. Prior to the Closing
Date, the Existing Issuing Bank has issued the Existing Letters of Credit which,
from and after the Closing Date, shall constitute Letters of Credit hereunder.
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit for its own account or the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank on the Closing Date and at any time and from time to time
thereafter during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (b)   Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $15,000,000
and (ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.



--------------------------------------------------------------------------------



 



34

          (c)   Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.
          (d)   Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever; provided
that no Lender shall be required to acquire a participation in any Letter of
Credit to the extent that doing so would cause the Revolving Exposure of such
Lender to exceed such Lender’s Revolving Commitment.
          (e)   Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
(whether or not the conditions in Section 4.02 are satisfied or a Default
exists) each of the Administrative Agent and the Borrower shall have the
absolute and unconditional right to require that such payment be financed with
an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated



--------------------------------------------------------------------------------



 



35

above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
          (f)   Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Bank or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the provisions of this
Section 2.05(f) shall not be construed to excuse the Issuing Bank from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g)   Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
          (h)   Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to



--------------------------------------------------------------------------------



 



36

paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
          (i)   Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
          (j)   Cash Collateralization. If any Event of Default under clauses
(a), (b), (h) or (i) of Article VII shall occur and be continuing or if the
Loans have been accelerated pursuant to Article VII as a result of any other
Event of Default, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. The Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Each such deposit under this Section or Section 2.11(b)
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement, and the
Borrower hereby grants to the Agent, for the benefit of the Secured Parties, a
security interest in all funds and investments from time to time in such
account, and in the proceeds thereof, to secure the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
under this Section 2.05(j) as a result of the occurrence of an Event of Default
specified above, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after the applicable Events
of Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the Borrower would remain
in compliance with Section 2.11(b) and no Default shall have occurred and be
continuing.



--------------------------------------------------------------------------------



 



37

          Section 2.06   Funding of Borrowings. (a)   Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans and Swingline Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
          (b)   Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          Section 2.07   Interest Elections. (a)   Each Revolving Borrowing and
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
          (b)   To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be



--------------------------------------------------------------------------------



 



38

allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
     (ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e)   If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
          Section 2.08   Termination and Reduction of Commitments. (a)   To the
extent not previously terminated, (i) the Tranche A Commitments and the Tranche
B Commitments shall terminate at 5:00 p.m., New York City time, on December 4,
2007, (ii) the Incremental Term Loan Commitments for any Class of Incremental
Term Loans shall, unless otherwise provided in the applicable Joinder Agreement,
terminate at 5:00 p.m., New York City time, on the Increased Amount Date for
such tranche and (iii) the Revolving Commitments shall terminate on the
Revolving Maturity Date.
          (b)   The Borrower may at any time, without premium or penalty,
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Exposures would exceed
the total Revolving Commitments.
          (c)   The Borrower shall notify the Administrative Agent of any
election to terminate or reduce any Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any



--------------------------------------------------------------------------------



 



39

Class shall be permanent. Each reduction of the Commitments of any Class shall
be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
          Section 2.09   Repayment of Loans; Evidence of Debt. (a)   The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10 and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.
          (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c)   The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d)   The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
          (e)   Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form reasonably satisfactory to the Administrative Agent. Such
promissory note shall state that it is subject to the provisions of this
Agreement. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          Section 2.10   Amortization of Term Loans. (a)   Subject to adjustment
pursuant to paragraph (d) of this Section 2.10, the Borrower shall repay Tranche
A Term Borrowings on each date set forth below in an amount equal to the
percentage of the initial aggregate principal amount of the Tranche A Loans set
forth opposite such date:



--------------------------------------------------------------------------------



 



40

              Percentage of     Principal Amount Date   to be Repaid
December 31, 2008
    2.50 %
March 31, 2009
    2.50 %
June 30, 2009
    2.50 %
September 30, 2009
    2.50 %
December 31, 2009
    3.75 %
March 31, 2010
    3.75 %
June 30, 2010
    3.75 %
September 30, 2010
    3.75 %
December 31, 2010
    3.75 %
March 31, 2011
    3.75 %
June 30, 2011
    3.75 %
September 30, 2011
    3.75 %
December 31, 2011
    5.00 %
March 31, 2012
    5.00 %
June 30, 2012
    5.00 %
September 30, 2012
    5.00 %
December 31, 2012
    10.00 %
March 31, 2013
    10.00 %
June 30, 2013
    10.00 %
Tranche A Maturity Date
  Remaining Outstanding Amounts

          (b)   Subject to adjustment pursuant to paragraph (d) of this
Section 2.10, the Borrower shall repay Tranche B Borrowings on each date set
forth below in an amount equal to the percentage of the initial aggregate
principal amount of Tranche B Term Loans borrowed on the Closing Date and/or the
Drawdown Date set forth opposite such date:

              Percentage of     Principal Amount Date   to be Repaid
December 31, 2008
    0.25 %
March 31, 2009
    0.25 %
June 30, 2009
    0.25 %
September 30, 2009
    0.25 %
December 31, 2009
    0.25 %
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %



--------------------------------------------------------------------------------



 



41

              Percentage of     Principal Amount Date   to be Repaid
March 31, 2013
    0.25 %
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %
Tranche B Maturity Date
  Remaining outstanding amounts

          (c)   To the extent not previously paid, (i) all Tranche A Term Loans
shall be due and payable on the Tranche A Maturity Date and (ii) all Tranche B
Term Loans shall be due and payable on the Tranche B Maturity Date. Incremental
Term Loans shall be payable as provided in Section 2.20.
          (d)   Any mandatory or optional prepayment of a Term Borrowing of
either Class shall be applied to reduce the subsequent scheduled repayments of
the Term Borrowings of such Class to be made pursuant to this Section ratably;
provided, that optional prepayments of Term Borrowings of either Class made
pursuant to Section 2.11(a) may, at the Borrower’s option, be applied first to
reduce the subsequent scheduled repayments of the Term Borrowings of such Class
due within twelve months thereof in direct order.
          (e)   Prior to any repayment of any Term Borrowings of either Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Borrowings shall be
accompanied by accrued interest on the amount repaid.
          Section 2.11   Prepayment of Loans. (a)   The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 (or $500,000 or more, in the case of Swingline Loans) or, if less,
the amount outstanding, subject to the requirements of this Section.
          (b)   In the event and on such occasion that the sum of the Revolving
Exposures exceeds the total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.
          (c)   In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Ultimate Parent, the Parent, Holdings, the
Borrower or any Subsidiary in respect of any Prepayment Event, the Borrower
shall, not later than the Business Day next after the date on which such Net
Proceeds are received, prepay Term Borrowings in an aggregate amount equal to
100% of such Net Proceeds; provided that if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower or a Subsidiary intends to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 365 days after receipt of
such Net



--------------------------------------------------------------------------------



 



42

Proceeds, to acquire real property, equipment or other assets to be used in the
business of the Borrower or such Subsidiaries or to fund a Permitted Acquisition
in accordance with the terms of Section 6.04, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds therefrom that have not been so
applied, or contractually committed to be so applied, by the end of such 365-day
period, at which time a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied (it being understood that if any
portion of such proceeds are not so used within such 365-day period but within
such 365-day period are contractually committed to be used, then upon the
earlier to occur of (A) the termination of such contract and (B) the expiration
of a 180-day period following such 365-day period, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso).
          (d)   Following the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2008, the Borrower will
prepay Term Borrowings in an aggregate amount equal to (i) 50% of Excess Cash
Flow for such fiscal year less (ii) any voluntary prepayments of Term Loans made
pursuant to Section 2.11(a) during such fiscal year; provided, that no such
prepayment of Term Borrowings shall be required if the Leverage Ratio as of the
end of such fiscal year is less than 4.50 to 1.0. Each prepayment pursuant to
this paragraph shall be made on or before the date on which financial statements
are delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event within 100 days after the
end of such fiscal year).
          (e)   Prior to any optional or, subject to Sections 2.11(c) and (d),
mandatory prepayment of Borrowings hereunder, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (f) of this Section. In the
event of any optional or mandatory prepayment of Term Borrowings made at a time
when Term Borrowings of more than one Class remain outstanding, the Borrower
shall select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated between the Tranche A Term Borrowings, Tranche B Term
Borrowings and Incremental Term Borrowings pro rata based on the aggregate
principal amount of outstanding Borrowings of each such Class; provided that, so
long as and to the extent that any Tranche A Term Borrowings remain outstanding,
any Tranche B Lender or Incremental Term Loan Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by telecopy) at least one Business
Day prior to the prepayment date, to decline all or any portion of any
prepayment of its Tranche B Term Loans or Incremental Term Loans, as applicable,
pursuant to this Section (in which case the aggregate amount of the prepayment
that would have been applied to prepay Tranche B Term Loans or Incremental Term
Loans, as applicable, but was so declined shall be applied to prepay Tranche A
Term Borrowings).
          (f)   The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 3:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the



--------------------------------------------------------------------------------



 



43

Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment or to prepay such Borrowing in
full. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest and other amounts to the extent required by Sections 2.13 and 2.16.
          Section 2.12   Fees. (a)   The Borrower agrees to pay to the
Administrative Agent for the account of (x) each Revolving Lender a commitment
fee (the “Revolving Commitment Fee”), which shall accrue at the Applicable Rate
on the daily unused amount of the Revolving Commitment of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Revolving Commitment terminates, (y) each Tranche A Term Lender a
delayed-draw commitment fee (the “Tranche A Delayed-Draw Commitment Fee”) which
shall accrue at the Applicable Rate on the daily unused amount of the Tranche A
Term Commitment of such Lender during the period from and including the Closing
Date to but excluding the date on which such Tranche A Term Commitment
terminates and (z) each Tranche B Term Lender a delayed-draw commitment fee (the
“Tranche B Delayed-Draw Commitment Fee”) which shall accrue at the Applicable
Rate on the daily unused amount of the Tranche B Term Commitment of such Lender
during the period from and including the Closing Date to but excluding the date
on which such Tranche B Term Commitment terminates. Accrued Commitment Fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the dates on which the relevant Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Revolving Commitment Fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
          (b)   The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate from time to time in effect for purposes of determining the interest rate
applicable to Eurodollar Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable in arrears on the third Business Day following such
last day; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (c)   The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------



 



44

          (d)   All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
Commitment Fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
          Section 2.13   Interest. (a)   The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b)   The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c)   Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
          (d)   Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e)   All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          Section 2.14   Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:
     (a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar



--------------------------------------------------------------------------------



 



45

Borrowing, such Borrowing shall be made as an ABR Borrowing; provided, however,
that, in the case of a notice received pursuant to clause (b) above, if the
Administrative Agent is able prior to the commencement of such Interest Period
to ascertain, after using reasonable efforts to poll the Lenders giving such
notice, that a rate other than the Alternate Base Rate would adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period, the Administrative Agent
shall notify the Borrower of such alternate rate and the Borrower may agree by
written notice to the Agent prior to the commencement of such Interest Period to
increase the Applicable Rate for the Loans included in such Borrowing for such
Interest Period to result in an interest rate equal to such alternate rate, in
which case such increased Applicable Rate shall apply to all the Eurodollar
Loans included in the relevant Borrowing.
          Section 2.15   Increased Costs. (a)   If any Change in Law (except
with respect to Taxes, which shall be governed by Section 2.17) shall:
     (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii)   impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b)   If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time after submission by such Lender to the
Borrower of a written request therefor, the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c)   A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the matters giving rise to a claim under this Section 2.15 and
the calculation of such claim by such Lender or the Issuing Bank or its holding
company, as the case may be, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.



--------------------------------------------------------------------------------



 



46

          (d)   Failure or delay on the part of any Lender or the Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          Section 2.16   Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall consist of an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          Section 2.17   Taxes. (a)   Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of, and without deduction for, any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
          (b)   In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c)   The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising



--------------------------------------------------------------------------------



 



47

therefrom or with respect thereto. A certificate as to the amount of such
payment or liability prepared in good faith and delivered to the Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be presumed correct, provided
that upon reasonable request of the Borrower, a Lender shall provide all
relevant information reasonably accessible to it justifying such amount.
          (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e)   Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate, provided that (i) such Foreign
Lender has received written notice from the Borrower advising it of the
availability of such exemption or reduction and supplying all applicable
documentation and (ii) such Foreign Lender is legally entitled to complete,
execute, and deliver such documentation.
          (f)   If the Administrative Agent, a Lender or the Issuing Bank
determines, in its sole judgment, that it has received a refund or credit of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund or credit to the Borrower within a
reasonable period of time (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.
          (g)   The agreements in this Section 2.17 shall survive the
termination of this agreement and the payment of the Loans and all other amounts
payable hereunder.
          Section 2.18   Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a)   The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections



--------------------------------------------------------------------------------



 



48

2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.
          (b)   If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
          (c)   If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the relative aggregate amounts of principal of and accrued
interest on their Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (d)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.



--------------------------------------------------------------------------------



 



49

          (e)   If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          Section 2.19   Mitigation Obligations; Replacement of Lenders. (a)  
If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b)   If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04, provided that the Borrower or assignee must pay any applicable
processing or recordation fee), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and such Lender shall be released from all
obligations hereunder. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          Section 2.20   Incremental Facilities. (a)   The Borrower may by
written notice to Administrative Agent elect to request the establishment of one
or more (x) additional tranches of term loans (the commitments thereto, the
“Incremental Term Loan Commitments”) and/or (y) increases in Revolving
Commitments (the “Incremental Revolving Commitments” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”), by an
aggregate amount not in excess of $200,000,000 in the aggregate and not less
than $50,000,000 individually (or such lesser amount as (x) may be approved by
the Administrative Agent or (y) shall constitute the difference between
$200,000,000 and the aggregate amount of all such Incremental Loan Commitments
obtained on or prior to such date). Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Loan Commitments shall be effective, which shall be a date not less
than ten Business Days after the date on which such notice is delivered to the
Administrative Agent. The Borrower may approach any Lender or any Person (other
than a natural person) to provide all or a portion of the Incremental Loan
Commitments; provided, that (i) any Lender offered or approached to provide all
or a portion of the Incremental Loan Commitments may elect or decline, in its
sole discretion, to provide an Incremental Loan Commitment and (ii) any Lender
providing all or a portion of the Incremental Loan



--------------------------------------------------------------------------------



 



50

Commitments shall be reasonably acceptable to the Administrative Agent. In each
case, such Incremental Loan Commitments shall become effective as of the
applicable Increased Amount Date, provided that (i) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such Incremental Loan Commitments, as applicable; (ii) both before and after
giving effect to the making of any Incremental Term Loans or Incremental
Revolving Loans, each of the conditions set forth in Section 4.02 shall be
satisfied; (iii) the Borrower shall be in compliance with Section 6.14 both
before and after giving effect to such Incremental Loan Commitments; (iv) the
Incremental Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.17; and (v) the Borrower shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by Administrative Agent in connection with any such transaction. Any Incremental
Term Loans made on an Increased Amount Date shall be designated a separate
tranche of Incremental Term Loans for all purposes of this Agreement.
          (b)   On any Increased Amount Date on which Incremental Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders with Revolving Commitments shall assign to
each Lender with an Incremental Revolving Commitment (each, a “Incremental
Revolving Lender”) and each of the Incremental Revolving Lenders shall purchase
from each of the Lenders with Revolving Commitments, at the principal amount
thereof, such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Loans will be held by existing
Revolving Lenders and Incremental Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Commitments, (b) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (a “Incremental Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto.
          (c)   On any Increased Amount Date on which any Incremental Term Loan
Commitments are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with an Incremental Term Loan Commitment (each,
a “Incremental Term Loan Lender”) shall make a Loan to the Borrower (a
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.
          (d)   The terms and provisions of the Incremental Term Loans and
Incremental Term Loan Commitments shall be identical to the terms and provisions
of the Tranche B Term Loans, except that (i) the maturity date and amortization
applicable to the Incremental Term Loans shall be as agreed by the Borrower and
the Incremental Term Loan Lenders; provided, that the applicable Incremental
Term Loan maturity date shall be no earlier than the Tranche B Maturity Date and
the weighted average life to maturity of all Incremental Term Loans shall be no
shorter than the weighted average life to maturity of the Tranche B Term Loans;
and (ii) the interest rate margin in respect of the Incremental Term Loans shall
be as agreed by the Borrower and the Incremental Term Loan Lenders; provided,
that such interest rate margin may exceed the Applicable Rate for the Tranche B
Term Loans by no more than 0.25% (it being understood that a portion of any
interest margin may take the form of original issue discount (“OID”) with OID
being equated to the interest rates in a manner determined by the Administrative
Agent based on an assumed four-year life to maturity), or if it does so exceed
such Applicable Rate, such Applicable Rate for the Tranche B Term Loans shall be
increased so that the interest rate margin in respect of such Incremental Term
Loan (giving effect to any OID issued in connection with such Incremental Term
Loan) is no more than 0.25% higher than the Applicable Rate for the Tranche B
Term



--------------------------------------------------------------------------------



 



51

Loans. The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Commitments shall be identical to the Revolving Loans and
the Revolving Commitments.
          (e)   Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each of Holdings and the Borrower and, solely for purposes of
Sections 3.01, 3.02, 3.03, 3.08, 3.09 and 3.12, the Parent represents and
warrants to the Lenders that:
          Section 3.01   Organization; Powers. Each of the Parent, Holdings, the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
          Section 3.02   Authorization; Enforceability. The Transactions entered
into and to be entered into by the Parent and each Loan Party are within the
Parent’s or such Loan Party’s (as the case may be) corporate or limited
liability company powers and have been duly authorized by all necessary
corporate or limited liability company and, if required, stockholder or member
action. This Agreement has been duly executed and delivered by each of the
Parent, Holdings and the Borrower and constitutes, and each other Loan Document
to which the Parent or any Loan Party is to be a party, when executed and
delivered by the Parent or such Loan Party (as the case may be), will
constitute, a legal, valid and binding obligation of the Parent, Holdings, the
Borrower or such Loan Party (as the case may be), enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
          Section 3.03   Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except as have been obtained or
made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, limited liability company agreement, by-laws or
other organizational documents of the Parent, Holdings, the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Parent, Holdings, the Borrower or any of its
Subsidiaries or any of their assets, or give rise to a right thereunder to
require any payment to be made by the Parent, Holdings, the Borrower or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Parent, Holdings, the Borrower or any of its
Subsidiaries, except Liens permitted under Section 6.02.
          Section 3.04   Financial Condition; No Material Adverse Change. (a)  
The audited consolidated balance sheets of the Borrower as of December 31, 2004,
December 31, 2005 and December 31, 2006 and the related consolidated statements
of operations and of cash flows for the fiscal years ended on such dates,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by KPMG LLP or
PricewaterhouseCoopers LLP, as applicable, present fairly the consolidated
financial condition of the Borrower as of such dates, and the



--------------------------------------------------------------------------------



 



52

consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
the Borrower as of June 30, 2007 and the related unaudited consolidated
statements of operations and of cash flows for the six-month period ended on
such date present fairly the consolidated financial condition of the Borrower as
of such date, and the consolidated results of its operations and its
consolidated cash flows for the six-month period then ended. All such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments.
          (b)   The Borrower has heretofore furnished to the Lenders its
projected pro forma consolidated balance sheet as of June 30, 2007 prepared
giving effect to the Transactions as if such Transactions had occurred on such
date. Such projected pro forma consolidated balance sheet has been prepared in
good faith based on the assumptions believed by the Borrower to be reasonable at
the time prepared.
          (c)   Except as disclosed in the financial statements referred to
above or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, after giving effect to the Transactions, none of Holdings,
the Borrower or its Subsidiaries has, as of the Closing Date, any contingent
liabilities, unusual long-term commitments or unrealized losses that,
individually or in the aggregate, could reasonably be excepted to result in a
Material Adverse Effect.
          (d)   Since December 31, 2006, there has been no material adverse
change in the business, assets, liabilities, financial condition or results of
operations of Holdings, the Borrower and its Subsidiaries, taken as a whole.
          Section 3.05   Properties. (a)   Each of Holdings, the Borrower and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
          (b)   Each of Holdings, the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Holdings,
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except, in each case, for any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (c)   Schedule 3.05 sets forth the address of each real property that
is owned or leased by the Borrower or any of its Subsidiaries as of the Closing
Date.
          Section 3.06   Litigation and Environmental Matters. (a)   There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened against or affecting Holdings, the Borrower, any of its Subsidiaries
or any of their respective executive officers or directors (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.
          (b)   Except for either the Disclosed Matters or any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of Holdings, the Borrower or any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect



--------------------------------------------------------------------------------



 



53

to any Environmental Liability or (iv) knows of any facts or circumstances which
are reasonably likely to form the basis for any Environmental Liability.
          Section 3.07   Compliance with Laws and Agreements. Each of Holdings,
the Borrower and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
          Section 3.08   Investment Company Status. None of the Parent,
Holdings, the Borrower or any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
          Section 3.09   Taxes. Each of the Parent, Holdings, the Borrower and
its Subsidiaries has timely filed or caused to be filed all material Tax returns
and reports required to have been filed and has paid or caused to be paid all
material Taxes required to have been paid by it, except any Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent,
Holdings, the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves; no tax Lien has been filed with respect to any such
tax.
          Section 3.10   ERISA; Margin Regulations. (a)   During the five year
period prior to the date on which this representation is made or deemed to be
made with respect to any Plan or Multiemployer Plan, no ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability has occurred during such five year period or
for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that would
reasonably be expected to have a Material Adverse Effect, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to have a
Material Adverse Effect.
          (b)   None of Holdings, the Borrower or any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock. No part of
the proceeds of any Loan or any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, in any
manner that would entail a violation of the Regulations of the Board, including
Regulation T, U or X.
          Section 3.11   Disclosure. Neither the Information Memorandum nor any
of the other written reports, financial statements, certificates or other
written information, taken as a whole, furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as of the date thereof and as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Holdings and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable (i) at the time such projected



--------------------------------------------------------------------------------



 



54

financial information was prepared, (ii) on the date of the Information
Memorandum and (iii) as of the date hereof.
          Section 3.12   Subsidiaries. As of the Closing Date, the Parent does
not have any subsidiaries other than (a) West Holdings, Dex West and Dex West’s
subsidiaries and (b) Holdings, the Borrower and the Borrower’s Subsidiaries, and
Holdings does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries. Schedule 3.12 sets forth (i) the name of, and the
ownership interest of the Parent in, each subsidiary of the Parent and
identifies each subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date, (ii) the name of, and the ownership interest of Holdings in,
each subsidiary of Holdings and identifies each subsidiary that is a Subsidiary
Loan Party, in each case as of the Closing Date, and (iii) the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
          Section 3.13   Insurance. Schedule 3.13 sets forth a description of
all insurance maintained by or on behalf of Holdings, the Borrower and its
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due
and payable in respect of such insurance have been paid. Holdings and the
Borrower believe that the insurance maintained by or on behalf of Holdings, the
Borrower and its Subsidiaries is adequate.
          Section 3.14   Labor Matters. As of the Closing Date, there are no
strikes, lockouts or slowdowns against Holdings, the Borrower or any Subsidiary
pending or, to the knowledge of Holdings or the Borrower, threatened. Except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect: (a) the hours worked by and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; (b) all payments due from
Holdings, the Borrower or any Subsidiary, or for which any claim may be made
against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary; and (c) the consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.
          Section 3.15   Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan made on the Closing Date and after giving effect to the application
of the proceeds of such Loans and to the rights of reimbursement, contribution
and subrogation created by the Collateral Agreement, (a) the fair value of the
assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
          Section 3.16   Senior Indebtedness. For so long as the Senior
Subordinated Debt is outstanding, the Obligations shall constitute “Senior
Indebtedness” under and as defined in the Senior Subordinated Debt Documents.





--------------------------------------------------------------------------------



 



 55
          Section 3.17   Security Documents. (a) The Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock and Pledged Notes (as defined in the Collateral Agreement) described in
the Collateral Agreement, when stock certificates representing such Pledged
Stock and Pledged Notes are delivered to the Collateral Agent, and in the case
of the other Collateral described in the Collateral Agreement (other than the
Intellectual Property, as defined in the Collateral Agreement), when financing
statements and other filings are filed in the offices specified on Schedule 3.17
(as updated by the Borrower from time to time in accordance with Section 5.03),
the Collateral Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, or in the case of Pledged Stock and Pledged Notes, by possession or
control, in each case prior and superior in right to any other Person (except,
in the case of Collateral other than Pledged Stock and Pledged Notes, Liens
permitted by Section 6.02(a)).
          (b)   When the Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agreement and such
financing statements shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Intellectual Property (as defined in the Collateral Agreement), in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the date hereof).
          (c)   The Mortgages, if any, entered into after the Closing Date
pursuant to Section 5.13 shall be effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed in the proper real estate filing offices, such Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of Loan Parties in such Mortgages Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Person pursuant to Liens expressly permitted
by Section 6.02(a).
          Section 3.18   Liens. There are no Liens of any nature whatsoever on
any properties of Holdings, the Borrower or any of its Subsidiaries other than
Permitted Encumbrances and Liens permitted by Section 6.02.
ARTICLE IV
CONDITIONS
          Section 4.01   Effectiveness of Agreement and Initial Extensions of
Credit. The effectiveness of this Agreement and the obligation of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit, of the following conditions precedent:
     (a)   The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Parent, Holdings, the Borrower, the Administrative
Agent and each Person listed on Schedule 2.01, (ii) the Collateral Agreement,
executed and delivered by Holdings, the



--------------------------------------------------------------------------------



 



56

Borrower and each Subsidiary Loan Party and (iii) the Parent Pledge Agreement,
executed and delivered by the Parent.
     (b)   The Administrative Agent shall have received evidence satisfactory to
it that the Borrower shall have delivered or shall concurrently deliver
irrevocable notice of optional redemption with respect to (i) all of the
outstanding Senior Unsecured Notes in accordance with the terms of the Senior
Unsecured Debt Documents and (ii) all of the outstanding Senior Subordinated
Notes in accordance with the terms of the Senior Subordinated Debt Documents.
     (c)   The Administrative Agent shall have received evidence satisfactory to
it that (a) all commitments under the Existing Credit Agreement shall have been
or shall concurrently be terminated, (b) all principal, accrued interest and
accrued fees, as well as other amounts then due and payable, under the Existing
Credit Agreement, shall have been or shall concurrently be paid in full and
(c) all liens, security interests and guarantees granted in connection with the
Existing Credit Agreement shall have been or shall concurrently be released
and/or terminated.
     (d)   The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which reasonably
detailed invoices have been presented, on or before the Closing Date.
     (e)   All government and third party approvals necessary, in the discretion
of the Administrative Agent, in connection with the Transactions shall have been
obtained and be in full force and effect.
     (f)   The Lenders shall have received and shall be satisfied with
(i) audited consolidated financial statements of the Borrower for fiscal years
ended December 31, 2004, December 31, 2005 and December 31, 2006 and
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available.
     (g)   The Administrative Agent shall have received and shall be reasonably
satisfied with financial projections for fiscal years 2007 through 2014.
     (h)   The Administrative Agent shall have received the results of a recent
lien search in each relevant jurisdiction with respect to the Parent, Holdings
and the Borrower and its Subsidiaries and such search results shall be
satisfactory to the Administrative Agent.
     (i)   Each of the Lenders shall have received and shall be satisfied with a
solvency certificate of the chief financial officer of the Borrower which shall
document the solvency of the Borrower and its subsidiaries after giving effect
to the Transactions.
     (j)   The Administrative Agent shall have received and shall be satisfied
with a certificate of the Parent and each Loan Party, dated the Closing Date,
with appropriate insertions and attachments including the certificate of
incorporation or formation, as applicable, of the Parent or such Loan Party, as
applicable, certified by the relevant authority of the jurisdiction of
organization of the Parent or such Loan Party, as applicable, and a long form
good standing certificate of the Parent or such Loan Party, as applicable, from
its jurisdiction of organization.
     (k)   The Administrative Agent shall have received (i) the legal opinion of
Jones Day, counsel to the Borrower and its Subsidiaries, substantially in the
form of Exhibit E-1; and (ii) the



--------------------------------------------------------------------------------



 



57

legal opinion of Robert J. Bush, Esq., general counsel of the Borrower and its
Subsidiaries, substantially in the form of Exhibit E-2.
     (l)   To the extent not previously delivered, the Agent shall have received
(i) the certificates or other instruments representing all outstanding Equity
Interests of Holdings, the Borrower and each Subsidiary owned by or on behalf of
any Loan Party pledged pursuant to the Collateral Agreement or Parent Pledge
Agreement, as applicable, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank and (ii) each promissory note
and pledged pursuant to the Collateral Agreement, together with note powers or
other instruments of transfer with respect thereto endorsed in blank.
     (m)   All documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Collateral Agreement and perfect such Liens to the extent required by, and with
the priority required by, the Collateral Agreement, shall have been executed and
be in proper form for filing, subject only to exceptions satisfactory to the
Agent.
     (n)   The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date).
     (o)   No Default shall have occurred and be continuing as of the Closing
Date.
          Section 4.02   Each Revolving Borrowing. The obligation of each
Revolving Lender to make a Revolving Loan on any date, and of the Issuing Bank
to issue, increase, renew or extend any Letter of Credit on any date, is subject
to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions precedent:
     (a)   The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date such Loan is made or the date of issuance, increase, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date).
     (b)   At the time of and immediately after giving effect to such Borrowing
or the issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each funding of Revolving Loans and each issuance, increase, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by Holdings and the Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
          Section 4.03   Term Borrowings on the Drawdown Date. The obligation of
each Tranche A Lender to make a Tranche A Term Loan and each Tranche B Lender to
make a Tranche B Term Loan, in each case on the Drawdown Date, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the conditions precedent that the Administrative Agent shall have received
evidence satisfactory to it that (i) all of the outstanding Senior Unsecured
Notes shall have been, or shall



--------------------------------------------------------------------------------



 



58

concurrently be, optionally redeemed in accordance with the terms of the Senior
Unsecured Debt Documents and (ii) all of the outstanding Senior Subordinated
Notes shall have been, or shall concurrently be, optionally redeemed in
accordance with the terms of the Senior Subordinated Debt Documents, and, that
all guarantees granted in connection with the Senior Unsecured Notes and Senior
Subordinated Notes, as applicable, shall have been or shall concurrently be
released and/or terminated. The funding of the Term Loans made on the Drawdown
Date shall be deemed to constitute a representation and warranty by Holdings and
the Borrower on the date thereof as to the matters specified in clauses (i) and
(ii) of the immediately preceding sentence.
          Section 4.04   Effectiveness of Amended and Restated Credit Agreement.
The Borrower shall have the option, upon ten Business Days’ written notice to
the Administrative Agent and the satisfaction of the following conditions, to
cause this Agreement to be amended and restated in its entirety such that the
Agreement shall read in its entirety in the form attached hereto as Annex 1
(with such modifications as may be effected pursuant to the immediately
following proviso), and upon the satisfaction of such conditions this Agreement
shall be so amended and restated (as so amended and restated, the “Amended and
Restated Credit Agreement”) without further action by any party hereto;
provided, that the Lenders hereby authorize the Administrative Agent to effect
such modifications to the form attached hereto as Annex 1 as may be agreed by
the Borrower and the Administrative Agent (such agreement to be evidenced by the
execution by the Borrower and the Administrative Agent of the Amended and
Restated Credit Agreement) to (i) increase the Applicable Rate, (ii) modify
financial covenants and monetary limits and baskets to be more restrictive to
the Borrower and its Subsidiaries and (iii) decrease the amount of the
Incremental Loan Commitments the Surviving Borrower is entitled to establish:
     (a)   No Default shall have occurred and be continuing as of the Amendment
and Restatement Effective Date.
     (b)   The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as if made by the Borrower
and Dex West collectively, and by each of the Borrower and Dex West
individually, on and as of the Amendment and Restatement Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date).
     (c)   The East/West Merger shall have been or shall substantially
concurrently be consummated in accordance with documentation reasonably
acceptable to the Administrative Agent, and the Surviving Borrower shall have or
shall concurrently expressly assume, pursuant to an assumption agreement
reasonably satisfactory to the Administrative Agent, the obligations of the
Borrower under the Loan Documents.
     (d)   The Administrative Agent shall have received (i) a joinder agreement
in form reasonably acceptable to the Administrative Agent, executed and
delivered by each lender thereunder other than any Lender hereunder solely with
respect to its Commitments and Loans hereunder as continued under the Amended
and Restated Credit Agreement, and evidence satisfactory to it that any
conditions in such joinder agreement shall have been satisfied, (ii) any
amendments or acknowledgments to the Security Documents as the Administrative
Agent deems reasonably necessary or appropriate (including supplements to the
Collateral Agreement, in the form specified therein, executed by subsidiaries of
the Surviving Borrower not already party to the Collateral Agreement), executed
and delivered by the parties necessary to effect such amendments and
acknowledgments and (iii) to the extent the Amended and Restated Credit



--------------------------------------------------------------------------------



 



59

Agreement is modified as set forth above, counterparts thereto executed and
delivered by the Borrower and the Administrative Agent.
     (e)   (i) the Leverage Ratio shall not exceed 5.00 to 1.00 or (ii) in the
event the Leverage Ratio exceeds 5.00 to 1.00, then (A) the Leverage Ratio shall
not exceed 5.50 to 1.00 and (B) the Senior Secured Leverage Ratio shall not
exceed 4.50 to 1.00; provided, that the calculation of the Leverage Ratio and
Senior Secured Leverage Ratio required by this paragraph (e) shall be calculated
on a pro forma basis as of the last day of the four consecutive fiscal quarters
most recently ended as if the East/West Merger had occurred immediately prior to
the first day of the period of four consecutive fiscal quarters most recently
ended; provided, further, that the Administrative Agent shall have received a
certificate, dated as of the Amendment and Restatement Effective Date, of a
Financial Officer setting forth reasonably detailed calculations demonstrating
pro forma compliance with this paragraph (e).
     (f)   Except as otherwise contemplated under the Amended and Restated
Credit Agreement, the Administrative Agent shall have received evidence
satisfactory to it that (i) all commitments under the West Credit Agreement
shall have been or shall concurrently be terminated, (ii) all principal, accrued
interest and accrued fees, as well as other amounts then due and payable, under
the West Credit Agreement, shall have been or shall concurrently be paid in full
and (iii) all liens, security interests and guarantees granted in connection
with the West Credit Agreement shall have been or shall concurrently be released
and/or terminated.
     (g)   All government and third party approvals necessary in connection with
the East/West Merger shall have been obtained and be in full force and effect.
     (h)   The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which reasonably
detailed invoices have been presented, on or before the Amendment and
Restatement Effective Date.
     (i)   The Lenders shall have received (i) audited consolidated financial
statements of Dex West for three most recent fiscal years ended prior to the
Amendment and Restatement Effective Date and (ii) unaudited interim consolidated
financial statements of Dex West for each quarterly period ended subsequent to
the date of the latest financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available.
     (j)   The Administrative Agent shall have received financial projections of
the Surviving Borrower through fiscal year 2014, and such projections shall
demonstrate pro forma compliance with the financial covenants contained in the
Amended and Restated Credit Agreement through the Term Maturity Date.
     (k)   To the extent not previously delivered, the Agent shall have received
(i) the certificates or other instruments representing the Equity Interests
pledged pursuant to the Security Documents (as may be amended pursuant to
paragraph (d) above) (which shall include, for the avoidance of doubt and
without limitation, the Equity Interests of the Surviving Borrower and of each
direct and indirect subsidiary of the Surviving Borrower), together with stock
powers or other instruments of transfer with respect thereto endorsed in blank
and (ii) each promissory note and pledged pursuant to the Collateral Agreement
(as may be amended pursuant to paragraph (d) above), together with note powers
or other instruments of transfer with respect thereto endorsed in blank.



--------------------------------------------------------------------------------



 



60

     (l)   All documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Collateral Agreement (as may be amended pursuant to paragraph (d) above) and
perfect such Liens to the extent required by, and with the priority required by,
the Collateral Agreement (as so amended), shall have been executed and be in
proper form for filing, subject only to exceptions satisfactory to the Agent.
     (m)   The Administrative Agent shall have received all certificates and
opinions of counsel with respect to the Surviving Borrower and its subsidiaries
which become Loan Parties that it shall reasonably request.
     (n)   All accrued interest and fees under this Agreement up to the
Amendment and Restatement Effective Date shall have been paid.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Lenders that:
          Section 5.01   Financial Statements and Other Information. Holdings
and the Borrower will furnish to the Administrative Agent and each Lender:
     (a)   no later than the earlier of (i) 10 days after the date that the
Borrower is required to file a report on Form 10-K with the Securities and
Exchange Commission in compliance with the reporting requirements of Section 13
or 15(d) of the Exchange Act (whether or not the Borrower is so subject to such
reporting requirements), and (ii) 100 days after the end of each fiscal year of
the Borrower, the Borrower’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit or other material qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
     (b)   no later than the earlier of (i) 10 days after the date that the
Borrower is required to file a report on Form 10-Q with the Securities and
Exchange Commission in compliance with the reporting requirements of Section 13
or 15(d) of the Exchange Act (whether or not the Borrower is so subject to such
reporting requirements), and (ii) 55 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, the Borrower’s
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in



--------------------------------------------------------------------------------



 



61

accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
     (c)   concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.14, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, (iv) identifying any Subsidiary formed or
acquired since the end of the previous fiscal quarter, (v) identifying any
parcels of real property or improvements thereto with a value exceeding
$10,000,000 that have been acquired by any Loan Party since the end of the
previous fiscal quarter, (vi) identifying any changes of the type described in
Section 5.03(a) that have not been previously reported by the Borrower,
(vii) identifying any Permitted Acquisition or other acquisitions of going
concerns and any Investments in Unrestricted Subsidiaries that have been
consummated since the end of the previous fiscal quarter, including the date on
which each such acquisition or Investment was consummated and the consideration
therefor, (viii) identifying any material Intellectual Property (as defined in
the Collateral Agreement) with respect to which a notice is required to be
delivered under the Collateral Agreement and has not been previously delivered,
(ix) identifying any Prepayment Events that have occurred since the end of the
previous fiscal quarter and setting forth a reasonably detailed calculation of
the Net Proceeds received from any such Prepayment Events, (x) identifying any
Designated Equity Proceeds received during the previous fiscal quarter and any
application of Designated Equity Proceeds during the previous fiscal quarter to
Designated Equity Proceeds Uses and (xi) identifying any change in the locations
at which equipment and inventory, in each case with a value in excess of
$10,000,000, are located, if not owned by a Loan Party;
     (d)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default in respect of
Section 6.14 (which certificate may be limited to the extent required by
accounting rules, guidelines or practice);
     (e)   within 30 days after the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
     (f)   promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent, Holdings, the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Parent to its shareholders generally; and
     (g)   promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Parent, Holdings, the Borrower or any Subsidiary, or compliance with the terms
of any Loan Document, as the Administrative Agent (including on behalf of any
Lender) may reasonably request.



--------------------------------------------------------------------------------



 



62

          Section 5.02   Notices of Material Events. Holdings and the Borrower
will furnish to the Administrative Agent and each Lender written notice of the
following promptly after any Financial Officer or executive officer of Holdings,
the Borrower or any Subsidiary obtains knowledge thereof:
     (a)   the occurrence of any Default;
     (b)   the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent,
Holdings, the Borrower or any Affiliate thereof that involves a reasonable
possibility of an adverse determination and which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
     (c)   the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d)   any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          Section 5.03   Information Regarding Collateral. (a) The Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s legal name, as reflected in its organization documents, (ii) in
any Loan Party’s jurisdiction of organization or corporate structure and
(iii) in any Loan Party’s identity, Federal Taxpayer Identification Number or
organization number, if any, assigned by the jurisdiction of its organization.
The Borrower agrees not to effect or permit any change referred to in clauses
(i) through (iii) of the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Agent to continue at all times following such change to have a valid, legal
and perfected security interest in all the Collateral for the benefit of the
Secured Parties. The Borrower also agrees promptly to notify the Administrative
Agent if any damage to or destruction of Collateral that is uninsured and has a
fair market value exceeding $10,000,000 occurs.
          (b)   Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer and the chief legal officer of the Borrower
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests under the Collateral
Agreement for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).
          Section 5.04   Existence; Conduct of Business. Each of Holdings and
the Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, contracts, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or any sale of assets permitted under Section 6.05.



--------------------------------------------------------------------------------



 



63

          Section 5.05   Payment of Obligations. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, pay its material
Indebtedness and other material obligations, including Tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(b) Holdings, the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.
          Section 5.06   Maintenance of Properties. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
          Section 5.07   Insurance. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies (a) insurance in such amounts (with no greater
risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required to be
maintained pursuant to the Security Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.
          Section 5.08   Casualty and Condemnation. The Borrower (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any Collateral fairly valued at more than
$10,000,000 or the commencement of any action or proceeding for the taking of
any Collateral or any material part thereof or material interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) will
ensure that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of the Security Documents and this
Agreement.
          Section 5.09   Books and Records; Inspection and Audit Rights. Each of
Holdings and the Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each of Holdings and the Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
          Section 5.10   Compliance with Laws. Each of Holdings and the Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including Environmental Laws, and orders of any Governmental
Authority applicable to it, its operations or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          Section 5.11   Use of Proceeds and Letters of Credit. The proceeds of
the Revolving Loans and Swingline Loans will be used only for general corporate
purposes of the Borrower and its Subsidiaries. The proceeds of the Term Loans
will be used (i) to refinance (A) outstanding term loans under the Existing
Credit Agreement, (B) the Senior Unsecured Notes and (C) the Senior Subordinated
Notes, and to pay fees and expenses in connection therewith and (ii) for general
corporate purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including



--------------------------------------------------------------------------------



 



64

Regulations U and X. Letters of Credit will be issued only to support
obligations of the Borrower and its Subsidiaries incurred for general corporate
purposes.
          Section 5.12   Additional Subsidiaries. If any additional Subsidiary
is formed or acquired after the Closing Date, the Borrower will, within three
Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and, within 10 Business Days after
such Subsidiary is formed or acquired, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary (if it is a
Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.
          Section 5.13   Further Assurances. (a) Each of Holdings and the
Borrower will, and will cause each Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties;
provided, that the Collateral and Guarantee Requirement need not be satisfied
with respect to (i) real properties owned by Holdings, the Borrower or any
Subsidiary with an individual fair market value (including fixtures and
improvements) that is less than $10,000,000 and (ii) any real property held by
Holdings, the Borrower or any Subsidiary as a lessee under a lease. Holdings and
the Borrower also agree to provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.
          (b)   If any material asset (including any real property or
improvements thereto or any interest therein) that has an individual fair market
value of more than $10,000,000 is acquired by the Borrower or any Subsidiary
Loan Party after the Closing Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than assets constituting Collateral
under the Collateral Agreement that become subject to the Lien of the Collateral
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such asset to be subjected to a
Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties; provided, that the Collateral and Guarantee Requirement need not be
satisfied with respect to (i) real properties owned by Holdings, the Borrower or
any Subsidiary with an individual fair market value (including fixtures and
improvements) that is less than $10,000,000, (ii) any real property held by
Holdings, the Borrower or any Subsidiary as a lessee under a lease and
(iii) other assets with respect to which the Agent determines that the cost or
impracticability of including such assets as Collateral would be excessive in
relation to the benefits to the Secured Parties.
          Section 5.14   Interest Rate Protection. As promptly as practicable,
and in any event within 90 days after the Closing Date, the Borrower will enter
into, and thereafter for a period of not less than three years will maintain in
effect, one or more interest rate protection agreements on such terms and with
such parties as shall be reasonably satisfactory to the Administrative Agent, to
the extent necessary to fix or limit the interest cost to the Borrower with
respect to at least 33% of the Long-Term Indebtedness of Holdings and the
Borrower (after taking into account all fixed-rate Long-Term Indebtedness, with
the East Allocable Share of all Long-Term Indebtedness of Parent being deemed to
be Long-Term Indebtedness of Holdings and the Borrower solely for purposes of
determining compliance with this Section 5.14).



--------------------------------------------------------------------------------



 



65

ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each of Holdings and the Borrower covenants and
agrees with the Lenders that:
          Section 6.01   Indebtedness; Certain Equity Securities. (a) Holdings
and the Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness or any Attributable Debt, except:
     (i)   Indebtedness created under the Loan Documents and any Permitted
Subordinated Indebtedness or other unsecured Indebtedness of the Borrower or its
Subsidiaries in each case to the extent the Net Proceeds thereof are used to
refinance Indebtedness created under the Loan Documents;
     (ii)   the Senior Subordinated Debt;
     (iii)   the Senior Unsecured Debt;
     (iv)   Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and Refinancing Indebtedness in respect thereof;
     (v)   Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;
     (vi)   Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any other Subsidiary; provided that Guarantees
by the Borrower or any Subsidiary Loan Party of Indebtedness of any Subsidiary
that is not a Loan Party shall be subject to Section 6.04;
     (vii)   (A) Indebtedness and Attributable Debt of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than by an
amount not greater than fees and expenses, including premium and defeasance
costs, associated therewith) or result in a decreased average weighted life
thereof; provided that (1) such Indebtedness or Attributable Debt is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (2) the aggregate principal amount of
Indebtedness and Attributable Debt permitted by this clause (vii) shall not
exceed $30,000,000 at any time outstanding;
     (viii)   Indebtedness of any Person that becomes a Subsidiary after the
Closing Date; provided that (A) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (except to the extent such Indebtedness
refinanced other Indebtedness to facilitate such entity becoming a



--------------------------------------------------------------------------------



 



66

Subsidiary) and (B) the aggregate principal amount of Indebtedness permitted by
this clause (viii) shall not exceed $30,000,000 at any time outstanding;
     (ix)   other unsecured Indebtedness in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding;
     (x)   Third Party Interests issued by Securitization Vehicles in
Securitizations permitted by Section 6.05, and Indebtedness represented by such
Third Party Interests and Indebtedness consisting of Standard Securitization
Undertakings, provided that the aggregate amount of such Third Party Interests
shall not exceed $168,000,000 at any time outstanding;
     (xi)   Permitted Subordinated Indebtedness (and any related Permitted
Subordinated Guarantee) and any other unsecured Indebtedness, in each case
without any limitation as to amount so long as Holdings, the Borrower and the
Subsidiaries are in Pro Forma Compliance after giving effect to the incurrence
of such Indebtedness; and
     (xii)   Permitted Subordinated Indebtedness (and any related Permitted
Subordinated Guarantee) incurred to finance a Permitted Acquisition; provided
that (1) such Indebtedness is incurred at the time of or within 90 days after
consummation of such Permitted Acquisition and (2) the aggregate principal
amount of Indebtedness permitted by this clause (xii) shall not exceed
$200,000,000 at any time outstanding.
          (b)   Neither Holdings nor the Borrower will, nor will they permit any
Subsidiary to, issue any preferred stock or other preferred Equity Interests,
other than Third Party Interests issued by Securitization Vehicles.
          Section 6.02   Liens. (a) The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (i)   Liens created under the Loan Documents;
     (ii)   Permitted Encumbrances;
     (iii)   any Lien existing on the Closing Date and set forth in
Schedule 6.02 on any property or asset of the Borrower or any Subsidiary;
provided that (A) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary (other than proceeds) and (B) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals, refinancings and replacements thereof that do not increase
the outstanding principal amount thereof or result in an earlier maturity date
or decreased weighted average life thereof;
     (iv)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than proceeds) and
(C) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals, refinancings and replacements thereof that do
not increase the outstanding principal amount



--------------------------------------------------------------------------------



 



67

thereof (other than by an amount not in excess of fees and expenses, including
premium and defeasance costs, associated therewith) or result in a decreased
average weighted life thereof;
     (v)   Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (A) such Liens secure Indebtedness
permitted by clause (vii) of Section 6.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (D) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary (other than
proceeds);
     (vi)   Liens in favor of any Securitization Vehicle or any collateral agent
on Securitization Assets transferred or purported to be transferred to such
Securitization Vehicle in connection with Securitizations permitted by
Section 6.05; and
     (vii)   Liens not otherwise permitted by this Section 6.02 securing
obligations other than Indebtedness and involuntary Liens not otherwise
permitted by this Section 6.02 securing Indebtedness, which obligations and
Indebtedness are in an aggregate amount not in excess of $20,000,000 at any time
outstanding.
          (b)   Holdings will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect thereof, except Liens created under the Collateral Agreement and
Permitted Encumbrances.
          Section 6.03   Fundamental Changes. (a) Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Subsidiary in a transaction in which the surviving entity is a
wholly-owned Subsidiary and, if any party to such merger is a Subsidiary Loan
Party, a Subsidiary Loan Party, (iii) any Subsidiary may merge or consolidate
with any other Person in order to effect a Permitted Acquisition and (iv) any
Subsidiary (other than the Borrower) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.
          (b)   The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than a
Permitted Business.
          (c)   Holdings will not engage in any business or activity other than
the ownership of all the outstanding shares of capital stock of the Borrower
(or, following a merger of Holdings and West Holdings to the extent permitted
hereunder, Dex West), transactions permitted by paragraph (c), (e), (f), (h),
(i) or (o) of Section 6.09 and activities incidental thereto. Holdings will not
own or acquire any assets (other than shares of capital stock of the Borrower
(or, following a merger of Holdings and West Holdings to the extent permitted
hereunder, Dex West), cash and Permitted Investments and other Investments in
the Borrower) or incur any liabilities (other than liabilities under the Loan
Documents, obligations under any employment agreement, stock option plans or
other benefit plans for management or employees of Holdings, the Borrower and
their Subsidiaries, liabilities imposed by law, including tax



--------------------------------------------------------------------------------



 



68

liabilities, and other liabilities incidental to their existence and permitted
business and activities) other than transactions permitted by paragraph (c),
(e), (f), (h), (i) or (o) of Section 6.09.
          (d)   Notwithstanding anything to the contrary contained herein,
(i) this Section 6.03 shall not prohibit the merger of the Borrower and Holdings
if immediately after giving effect thereto no Default has occurred and is
continuing or would result therefrom (it being understood and agreed that the
Equity Interests of the entity surviving such merger shall be pledged pursuant
to the Parent Pledge Agreement, and Parent shall deliver to the Collateral Agent
all certificates or other instruments representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank, and any other document reasonably requested by the Agent as
soon as reasonably practical following such merger) and (ii) subject to the
satisfaction of the conditions precedent contained in Section 4.04, this
Section 6.03 shall not prohibit the consummation of the East/West Merger.
          Section 6.04   Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, make, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any
Investment, except:
     (a)   Permitted Investments;
     (b)   Investments existing on the date hereof and set forth on
Schedule 6.04;
     (c)   Investments by the Borrower and its Subsidiaries in Equity Interests
in (i) Subsidiaries that are Subsidiary Loan Parties immediately prior to the
time of such Investments and (ii) Foreign Subsidiaries; provided that the
aggregate amount of investments by Loan Parties in, loans and advances by Loan
Parties to, and Guarantees by Loan Parties of Indebtedness of, Subsidiaries that
are not Loan Parties (including all such investments, loans, advances and
Guarantees existing on the Closing Date but excluding any such Investments made
after the Closing Date with Designated Equity Proceeds) shall not exceed
$20,000,000 at any time outstanding;
     (d)   loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (c) above;
     (e)   Guarantees constituting Indebtedness permitted by Section 6.01;
provided that (i) a Subsidiary shall not Guarantee either the Senior
Subordinated Debt or the Senior Unsecured Debt unless (A) such Subsidiary also
has Guaranteed the Obligations pursuant to the Collateral Agreement, (B) such
Guarantee of the Senior Subordinated Debt is subordinated to such Guarantee of
the Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Senior Subordinated Debt and (C) such Guarantee of the Senior
Subordinated Debt and Senior Unsecured Debt provides for the release and
termination thereof, without action by any party, upon any release and
termination of such Guarantee of the Obligations, and (ii) the aggregate
principal amount of Indebtedness of Subsidiaries that are not Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (c) above;
     (f)   Permitted Acquisitions;



--------------------------------------------------------------------------------



 



69

     (g)   investments (including debt obligations and equity securities)
received in connection with the bankruptcy or reorganization of, or settlement
of delinquent accounts and disputes with, customers and suppliers, in each case
in the ordinary course of business;
     (h)   extensions of trade credit in the ordinary course of business;
     (i)   Investments consisting of non-cash consideration received in respect
of sales, transfers or other dispositions of assets to the extent permitted by
Section 6.05;
     (j)   Swap Agreements entered into in compliance with Section 6.07;
     (k)   loans and advances by the Borrower and any of its Subsidiaries to
their employees in the ordinary course of business and for bona fide business
purposes in an aggregate amount at any time outstanding not in excess of
$10,000,000;
     (l)   Investments consisting of Sellers’ Retained Interests in
Securitizations permitted by Section 6.05; and
     (m)   Investments in Unrestricted Subsidiaries and any other Person (other
than Foreign Subsidiaries) made with Designated Equity Proceeds or, to the
extent not made with Designated Equity Proceeds, in an aggregate amount at any
time outstanding not in excess of $50,000,000.
          Section 6.05   Asset Sales. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it and any sale of Securitization
Assets in connection with a Securitization, nor will the Borrower permit any of
it Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:
     (a)   sales of (x) inventory and (y) used, surplus, obsolete or worn-out
equipment and Permitted Investments in the ordinary course of business;
     (b)   sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
     (c)   sales of receivables on substantially the same terms that the
receivables are purchased by Qwest Corp. pursuant to the Billing and Collection
Agreement as in effect on November 1, 2004, including sales of receivables
pursuant to and in accordance with the Billing and Collection Agreement;
     (d)   sale and leaseback transactions permitted by Section 6.06;
     (e)   Permitted Asset Swaps;
     (f)   sales, transfers and dispositions of any Equity Interests in any
Unrestricted Subsidiary to Persons other than the Parent, Holdings, the Borrower
or any Subsidiary;
     (g)   sales of Securitization Assets to one or more Securitization Vehicles
in Securitizations; provided that (i) each such Securitization is effected on
market terms as reasonably determined by the management of the Borrower,
(ii) the aggregate amount of Third Party Interests in respect of all such
Securitizations does not exceed $168,000,000 at any time outstanding, (iii) the
proceeds to each such Securitization Vehicle from the issuance of Third



--------------------------------------------------------------------------------



 



70

Party Interests are applied substantially simultaneously with receipt thereof to
the purchase from the Borrower or Subsidiaries of Securitization Assets and
(iv) the Equity Interests and Sellers’ Retained Interests in respect of each
such Securitization Vehicle shall be pledged to the Collateral Agent under the
Collateral Agreement;
     (h)   sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate cumulative fair market value of all assets
sold, transferred or otherwise disposed of after the Closing Date in reliance
upon this clause (h) shall not exceed $200,000,000;
     (i)   sales, transfers and other dispositions of assets utilized in
connection with Shared Services Assets and Operations to the Ultimate Parent or
a subsidiary thereof in connection with the provision by the Ultimate Parent or
such subsidiary of Shared Services; and
     (j)   Other Dispositions of assets (including to Affiliates without regard
to the requirements of Section 6.09) not otherwise permitted by this Section;
provided that the aggregate cumulative fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed $5,000,000 in any year;
provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than pursuant to clauses (a)(y), (b), (e), (i) and (j) above)
shall be made for at least 75% cash consideration or, in the case of Permitted
Investments, sales of receivables or sale and leaseback transactions, 100% cash
consideration, and (y) all sales, transfers, leases and other dispositions
permitted by clauses (a)(x) and (h) above shall be made for fair value.
          Section 6.06   Sale and Leaseback Transactions. The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except (a) for the Equipment Sale-Leaseback, the
Headquarters Sale-Leaseback and any other such sale of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 90 days after the
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset and (b) in each case, to the extent all Capital Lease
Obligations, Attributable Debt and Liens associated with such sale and leaseback
transaction are permitted by Sections 6.01(a)(vii) and 6.02(a)(v) (treating the
property subject thereto as being subject to a Lien securing the related
Attributable Debt, in the case of a sale and leaseback not accounted for as a
Capital Lease Obligation).
          Section 6.07   Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements required by Section 5.14, (b) Swap Agreements entered into
in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries) in the conduct of
its business or the management of its liabilities, (c) Swap Agreements required
by any Securitization and (d) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.
          Section 6.08   Restricted Payments; Certain Payments of Indebtedness.
(a) Neither Holdings nor the Borrower will, nor will they permit any Subsidiary
to, declare or make, or agree to pay



--------------------------------------------------------------------------------



 



71

or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except (i) Holdings may declare and pay
dividends with respect to its capital stock payable solely in additional shares
of its common stock, (ii) Subsidiaries of the Borrower may declare and pay
dividends ratably with respect to their capital stock, (iii) provided no Event
of Default is continuing or would result therefore, Holdings and the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of Holdings, the
Borrower and its Subsidiaries; provided that the amount thereof, taken together
with any payments or transfers of cash, assets or debt securities pursuant to
clause (f) of Section 6.09, do not exceed $15,000,000 in any fiscal year,
(iv) provided no Event of Default is continuing or would result therefrom, the
Borrower may pay dividends to Holdings at any time in such amounts as may be
necessary to permit Holdings to pay its expenses and liabilities incurred in the
ordinary course (other than payments in respect of Indebtedness or Restricted
Payments), (v) provided no Event of Default is continuing or would result
therefrom, the Borrower may make Restricted Payments to Holdings, and Holdings
may, in turn, make such Restricted Payments to the Parent (x) if the Leverage
Ratio (determined on a pro forma basis after giving effect to such Restricted
Payment) as of the last day of the period of four consecutive fiscal quarters
most recently ended on or prior to the date of such Restricted Payment is less
than 4.00 to 1.00 or (y) otherwise, in an aggregate amount not to exceed 50% of
Quarterly Excess Cash Flow with respect to each fiscal quarter of the Borrower
ending on or after September 30, 2007 in which Quarterly Excess Cash Flow is
greater than $0 minus 100% of the absolute value of Quarterly Excess Cash Flow
with respect to each fiscal quarter of the Borrower ending on or after
September 30, 2007 in which Quarterly Excess Cash Flow is less than $0 minus the
amount of any other Designated Excess Cash Expenditures made with such Quarterly
Excess Cash Flow, (vi) Restricted Payments in amounts as shall be necessary to
make Tax Payments; provided that all Restricted Payments made pursuant to this
clause (vi) are used by the Parent or Holdings for the purpose specified in this
clause (vi) within 30 days of receipt thereof, (vii) provided no Event of
Default is continuing or would result therefrom, the Borrower may from time to
time pay cash dividends to Holdings and Holdings may, in turn, use the proceeds
thereof to pay cash dividends to the Parent, in each case in an amount not in
excess of the regularly scheduled cash interest payable during the next period
of 30 days on any Qualifying Parent Indebtedness (including Base Ultimate Parent
QPI and Base Parent QPI), provided, however, that (A) any such dividends
relating to any such cash interest payment must be paid not earlier than 30 days
prior to the date when such cash interest is required to be paid by the Parent
or the Ultimate Parent, as applicable, and the proceeds must (except to the
extent prohibited by applicable subordination provisions) be applied by the
Parent or the Ultimate Parent, as applicable, to the payment of such interest
when due, (B) no payment of dividends may be made pursuant to this clause
(vii) in respect of Indebtedness of the Parent or Ultimate Parent, as
applicable, unless at the time of the incurrence of such Indebtedness (other
than Base Parent QPI or Base Ultimate Parent QPI outstanding on the Closing
Date), and after giving effect thereto, the QPI Issuance Conditions were
satisfied, (C) no dividends may be made pursuant to this clause (vii) in respect
of the Indebtedness described in clause (a)(ii) of the definition of Existing
Parent Indebtedness and (D) the Borrower and its Subsidiaries shall be in Pro
Forma Compliance after giving effect to the payment of any such dividends
pursuant to this clause (vii) and (viii) provided no Event of Default is
continuing or would result therefrom, the Borrower may make Restricted Payments
to Holdings, and Holdings may, in turn, make such Restricted Payments to the
Parent in an aggregate amount not to exceed $10,000,000 during any fiscal year
of the Borrower.
          (b)   The Parent, Holdings and the Borrower will not, nor will they
permit any Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:



--------------------------------------------------------------------------------



 



72

     (i)   payment of Indebtedness created under the Loan Documents;
     (ii)   payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
the Senior Subordinated Debt, Permitted Subordinated Indebtedness, Qualifying
Parent Indebtedness, Non-Cash Pay Debt or other subordinated Indebtedness
prohibited by the subordination provisions thereof;
     (iii)   refinancings of Indebtedness to the extent permitted by
Section 6.01;
     (iv)   payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
     (v)   prepayment of Capital Lease Obligations in an aggregate cumulative
amount from and after the Closing Date not exceeding $5,000,000;
     (vi)   provided no Event of Default is continuing or would result
therefrom, Optional Repurchases of other Indebtedness (x) if the Leverage Ratio
(determined on a pro forma basis after giving effect to such Optional
Repurchase) as of the last day of the period of four consecutive fiscal quarters
most recently ended on or prior to the date of such Optional Repurchase is less
than 4.00 to 1.00 or (y) involving cumulative expenditures in any fiscal year
not in excess of an amount equal to the Borrower’s Portion of Excess Cash Flow
for the immediately preceding fiscal year less the amount of other Designated
Excess Cash Expenditures made with such Borrower’s Portion of Excess Cash Flow;
     (vii)   provided no Event of Default is continuing or would result
therefrom, Optional Repurchases of other Indebtedness made with Designated
Equity Proceeds;
     (viii)   redemptions of the Senior Unsecured Notes and the Senior
Subordinated Notes contemplated by Section 4.01(b); and
     (ix)   provided no Event of Default is continuing or would result
therefrom, Optional Repurchases of other Indebtedness made by the Parent with
the proceeds of the issuance of Equity Interests by the Parent to the Ultimate
Parent or capital contributions from the Ultimate Parent to the Parent.
          (c)   The Parent, Holdings and the Borrower will not, and will not
permit any Subsidiary to, furnish any funds to, make any Investment in, or
provide other consideration to any other Person (including an Unrestricted
Subsidiary) for purposes of enabling such Person to, or otherwise permit any
such Person to, make any Restricted Payment or other payment or distribution
restricted by this Section that could not be made directly by Holdings or the
Borrower in accordance with the provisions of this Section.
          Section 6.09   Transactions with Affiliates. Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions on terms and conditions not less
favorable, considered as a whole, to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and the Subsidiary Loan Parties
not involving any other Affiliate, (c) any payment permitted by Section 6.08 or
any Investment permitted by Section 6.04, (d) the sale of receivables on
substantially the same terms that the Borrower Receivables are purchased by
Qwest Corp. pursuant to the Billing and Collection Agreement as in effect on
November 1,



--------------------------------------------------------------------------------



 



73

2004, (e) the payment of reasonable fees to directors of Holdings or the
Borrower who are not employees of the Borrower or any of its Subsidiaries,
(f) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans or similar employee benefit plans for
employees of the Borrower and its Subsidiaries, which, in each case, have been
approved by the Governing Board of the Borrower, provided that any payments of
cash or transfers of debt securities or assets pursuant to this clause (f),
taken together with Restricted Payments pursuant to Section 6.08(a)(iii), shall
not exceed $15,000,000 in any fiscal year of the Borrower, (g) the existence of,
or performance by the Borrower or any of its Subsidiaries of its obligations
under the terms of, any tax sharing agreement pursuant to which taxes are
allocated to the Borrower and its Subsidiaries on a fair and reasonable basis,
(h) Shared Services Payments made to the Ultimate Parent or any of its
subsidiaries, (i) the provision of Shared Services by Holdings, the Borrower or
any of its Subsidiaries in exchange for Shared Service Payments, (j) transfers
of assets utilized in connection with Shared Services Assets and Operations to
the Ultimate Parent or any of its subsidiaries in connection with the provision
of Shared Services by the Ultimate Parent or such subsidiary, (k) in addition to
any transactions involving or constituting Shared Services, any other
transactions relating to centralized, shared or pooled services, operational
synergies or similar matters between the Ultimate Parent and/or any of its
subsidiaries, on the one hand, and the Borrower and/or any of its Subsidiaries,
on the other hand, for which the reimbursement or consideration represents an
allocation on a fair and reasonable basis to such person, (l) cash management
and pooling arrangements (including arrangements related to the collection of
receivables) in the ordinary course of business in connection with the cash
management activities of the Ultimate Parent and its subsidiaries, (m) sales of
Securitization Assets to Securitization Vehicles and other transactions effected
as part of Securitizations permitted by Section 6.05, (n) arrangements pursuant
to which payments by Qwest for advertising in directories that were committed to
be made in connection with the East Acquisition and the acquisition by Dex West
of Qwest’s directories services business in the West Territories are allocated
approximately 42% to the Borrower and approximately 58% to Dex West (without
regard to the directories in which such advertising is actually placed), and
(o) the issuance by Parent, Holdings, the Borrower or any Subsidiary of Equity
Interests to, or the receipt of any capital contribution from, the Parent,
Holdings, the Borrower or a Subsidiary.
          Section 6.10   Restrictive Agreements. Neither Holdings nor the
Borrower will, nor will they permit any Subsidiary to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets to the Secured Parties securing the Obligations,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
Senior Subordinated Debt Document or Senior Unsecured Debt Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to any Qualifying Parent Indebtedness, any
Non-Cash Pay Debt or any indebtedness of the Ultimate Parent, (v) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and the proceeds thereof, (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment thereof,
(vii) clause (a) of the foregoing shall not apply to restrictions or



--------------------------------------------------------------------------------



 



74

conditions imposed by any agreement related to any Indebtedness incurred by a
Subsidiary prior to the date on which such Subsidiary was acquired by Holdings
(but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(viii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement related to the refinancing of Indebtedness, provided
that the terms of any such restrictions or conditions are not materially less
favorable to the Lenders than the restrictions or conditions contained in the
predecessor agreements, (ix) the foregoing shall not apply to customary
restrictions contained in any documents relating to any Securitizations,
provided that such restrictions only apply to the applicable Securitization
Vehicle and its assets and (x) the foregoing shall not apply to customary
provisions in joint venture agreements.
          Section 6.11   Change in Business. Each of Holdings and the Borrower
will not, and will not permit any Subsidiary to, engage at any time in any
business or business activity other than a Permitted Business. Without limiting
the foregoing, Holdings shall not engage in any business or conduct any activity
other than holding the capital stock of the Borrower, and activities reasonably
related thereto.
          Section 6.12   Fiscal Year. Each of Holdings and the Borrower shall
not change its fiscal year for accounting and financial reporting purposes to
end on any date other than December 31.
          Section 6.13   Amendment of Material Documents. (a) Neither Holdings
nor the Borrower will, nor will they permit any Subsidiary to, amend, modify or
waive any of its rights under (i) any Senior Subordinated Debt Document (other
than to effect the redemption of the Senior Subordinated Notes contemplated by
Section 4.01(b)), (ii) any Senior Unsecured Debt Document (other than to effect
the redemption of the Senior Unsecured Notes contemplated by Section 4.01(b)) or
(iii) its certificate of incorporation, by-laws or other organizational
documents (other than in connection with the East/West Merger, subject to the
satisfaction of the conditions precedent contained in Section 4.04) if, taken as
a whole, such amendment, modification or waiver is adverse in any material
respect to the interests of the Lenders.
          (b)   Neither Holdings nor the Borrower will, nor will they permit the
Parent or any Subsidiary to, amend, modify, waive or terminate any of its rights
under any of the Core Qwest Agreements to the extent that, taken as a whole,
such amendment, modification, waiver or termination is adverse in any material
respect to the interests of the Lenders.
          Section 6.14   Leverage Ratio. Holdings and the Borrower will not
permit the Leverage Ratio as of the last day of a fiscal quarter to exceed 5.00
to 1.00.
          Section 6.15   Parent Covenants. (a) The Parent will not engage in any
business or activity other than the ownership of outstanding shares of capital
stock of Holdings and West Holdings and their respective subsidiaries and any
Finance Company, the issuance and sale of its common stock, Non-Cash Pay Debt,
Qualifying Parent Indebtedness, the ownership of Shared Services Assets and
Operations, the provision of Shared Services and, in each case, activities
incidental thereto. The Parent will not own or acquire any assets (other than
shares of capital stock of Holdings and West Holdings and any Finance Company,
other Investments in Holdings and West Holdings and their respective
subsidiaries, assets constituting Shared Services Assets and Operations, cash
and Permitted Investments) or incur any liabilities (other than Non-Cash Pay
Debt and Qualifying Parent Indebtedness to the extent permitted hereby, ordinary
course trade payables, employee compensation liabilities (including, without
limitation, loans and advances to employees in the ordinary course of business)
and other liabilities incurred in the ordinary course in connection with the
provision of Shared Services by the Parent or any subsidiary of the Parent,
liabilities under the Loan Documents, liabilities imposed by law, including tax
liabilities, and other liabilities incidental to the maintenance of its
existence and permitted activities). The



--------------------------------------------------------------------------------



 



75

Parent will not create, incur, assume or permit to exist any Liens on any
property or assets now owned or hereafter acquired by it other than
(i) Permitted Encumbrances, (ii) Liens on the capital stock of Holdings in
connection with this Agreement and (iii) Liens on the capital stock of West
Holdings in connection with the West Credit Agreement. The Parent shall not in
any event incur or permit to exist any Indebtedness for borrowed money other
than (i) Non-Cash Pay Debt and (ii) Qualifying Parent Indebtedness; provided,
however, that in the case of Qualifying Parent Indebtedness, other than Base
Parent QPI, the QPI Issuance Conditions are satisfied at the time of any such
issuance of Qualifying Parent Indebtedness; provided, further, however, that
notwithstanding any other provision of this Agreement or any other Loan
Document, it is expressly understood and agreed that the Parent shall not be
personally liable under the Parent Pledge Agreement and the Agent on behalf of
itself and each Secured Party agrees to look solely to the Pledged Collateral
(as defined in the Parent Pledge Agreement) for satisfaction of the Parent’s
obligations under the Parent Pledge Agreement.
          (b)   Notwithstanding anything to the contrary contained herein and
subject to the satisfaction of the conditions precedent contained in
Section 4.04, this Section 6.15 shall not prohibit the consummation of the
East/West Merger.
          Section 6.16   Designation of Unrestricted Subsidiaries. (a) Holdings
may not designate any Subsidiary as an Unrestricted Subsidiary and Holdings may
after the Closing Date designate any other newly formed or acquired subsidiary
as an Unrestricted Subsidiary under this Agreement (a “Designation”) only if:
     (i)   such subsidiary does not own any Equity Interests of any Subsidiary;
     (ii)   no Event of Default shall have occurred and be continuing at the
time of or after giving effect to such Designation;
     (iii)   after giving effect to such Designation and any related Investment
to be made in such designated subsidiary by Holdings or any Subsidiary (which
shall in any event include any existing Investment in such Person at the time it
is designated as an Unrestricted Subsidiary), (A) any such existing Investment
and related Investment would comply with Section 6.04 and (B) Holdings and the
Subsidiaries would be in Pro Forma Compliance; and
     (iv)   Holdings has delivered to the Administrative Agent (A) written
notice of such Designation and (B) a certificate, dated the effective date of
such Designation, of a Financial Officer stating that no Event of Default has
occurred and is continuing and setting forth reasonably detailed calculations
demonstrating Pro Forma Compliance in accordance with paragraph (iii) above.
          (b)   Neither Holdings nor any Subsidiary shall at any time
(i) provide a Guarantee of any Indebtedness of any Unrestricted Subsidiary,
(ii) be directly or indirectly liable for any Indebtedness of any Unrestricted
Subsidiary or (iii) be directly or indirectly liable for any other Indebtedness
which provides that the holder thereof may (upon notice, lapse of time or both)
declare a default thereon (or cause such Indebtedness or the payment thereof to
be accelerated, payable or subject to repurchase prior to its final scheduled
maturity) upon the occurrence of a default with respect to any other
Indebtedness that is Indebtedness of an Unrestricted Subsidiary, except in the
case of clause (i) or (ii) to the extent permitted under Section 6.01 and 6.04
hereof. Each Designation shall be irrevocable, and no Unrestricted Subsidiary
may become a Subsidiary, be merged with or into Holdings or any Subsidiary or
liquidate into or transfer substantially all its assets to Holdings or any
Subsidiary.



--------------------------------------------------------------------------------



 



76

          Section 6.17   Commingling of Accounts. Each of Holdings and the
Borrower will not, nor will it cause or permit any Subsidiary to, commingle
amounts relating to Securitization Assets sold pursuant to a Securitization with
cash or any other amounts of Holdings, the Borrower and the Subsidiaries other
than the temporary commingling of collections on and proceeds of any accounts
receivable or related assets of the Borrower and its Subsidiaries, in each case
as may be necessary to identify and sort such collections and proceeds.
ARTICLE VII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
     (a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b)   the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;
     (c)   any representation or warranty made or deemed made by or on behalf of
the Parent, Holdings, the Borrower or any Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any certificate furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
     (d)   the Parent, Holdings or the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.04 (with
respect to the existence of Holdings or the Borrower), 5.11 or in Article VI;
     (e)   any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will promptly be given at the
request of any Lender);
     (f)   Holdings, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period specified in the agreement
or instrument governing such Indebtedness);
     (g)   any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) (i) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B)



--------------------------------------------------------------------------------



 



77

Optional Repurchases permitted hereunder, (C) refinancings of Indebtedness to
the extent permitted by Section 6.01 and (D) redemptions of the Senior
Subordinated Notes and the Senior Unsecured Notes contemplated by
Section 4.01(b) and (ii) shall give effect to any notice required or grace
period provided in the agreement or instrument governing such relevant Material
Indebtedness, but shall not give effect to any waiver granted by the holders of
such relevant Material Indebtedness after the giving of such notice or during
such applicable grace period;
     (h)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i)   Holdings, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding that would entitle the other party or
parties to an order for relief, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
     (j)   one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (net of amounts covered by insurance) shall be rendered
against Holdings, the Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;
     (k)   (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Plan(s), (iii) the
PBGC shall institute proceedings to terminate any Plan, or (iv) any Loan Party
or ERISA Affiliate shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability in a timely and appropriate manner; and in
each cases (i) through (iv) above, such event or condition, in the opinion of
the Required Lenders, when taken together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect;
     (l)   any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral having, in the aggregate, a value in excess of
$10,000,000, with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Collateral
Agreement;



--------------------------------------------------------------------------------



 



78

     (m)   a Change in Control shall occur;
     (n)   any Guarantee under the Collateral Agreement for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Guarantor shall assert in writing that the Collateral Agreement or any
Guarantee thereunder has ceased to be or is not enforceable; or
     (o)   the material breach of, or loss of rights under, any Core Qwest
Agreement that has resulted in a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of Holdings,
the Borrower and its Subsidiaries, taken as a whole;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole, and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE AGENT
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Agent as its agent and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms of
the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          The bank serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Agent hereunder.
          The Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Ultimate
Parent, the Parent, Holdings, the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent



--------------------------------------------------------------------------------



 



79

or any of its Affiliates in any capacity (other than as Agent). The Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct. The Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agent by Holdings, the
Borrower or a Lender, and the Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the Agent.
          The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          The Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
          Subject to the appointment and acceptance of a successor to the Agent
as provided in this paragraph, the Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed and such consent not to be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent and Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges



--------------------------------------------------------------------------------



 



80

that it will, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder.
          Each party hereto authorizes the Agent to enter into customary
intercreditor agreements in connection with Securitizations permitted under this
Agreement.
          The Arrangers, Issuing Bank and Syndication Agent shall be entitled to
the benefits of this Article VIII.
ARTICLE IX
MISCELLANEOUS
          Section 9.01   Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i)   if to Holdings or the Borrower, to it at Dex Media East, Inc., 1001
Winstead Drive, Cary, North Carolina, Attention of General Counsel (Telecopy No.
(919) 297-1518);
     (ii)   if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Demetra A. Mayon (Telecopy No. (713) 750-2938), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of Peter B.
Thauer (Telecopy No. (212) 270-5127);
     (iii)   if to the Issuing Bank or the Swingline Lender, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston,
Texas 77002, Attention of Demetra A. Mayon (Telecopy No. (713) 750-2938), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017,
Attention of Peter B. Thauer (Telecopy No. (212) 270-5127); and
     (iv)   if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
          (b)   Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c)   Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.



--------------------------------------------------------------------------------



 



81

          Section 9.02   Waivers; Amendments. (a) No failure or delay by the
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
          (b)   Subject to Section 4.04, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement held by any Lender or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of such Lender, (iii) postpone the maturity of any Lender’s Loan, or any
scheduled date of payment of the principal amount of any Lender’s Term Loan
under Section 2.10, or the required date of reimbursement of any LC Disbursement
held by any Lender, or any date for the payment of any interest or fees payable
to any Lender hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of such Lender, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby or
change the last sentence of Section 2.08(c) in a manner which would alter the
pro rata reduction of Commitments thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vi) release Holdings or any Subsidiary Loan
Party from its Guarantee under the Collateral Agreement (except as expressly
provided in the Collateral Agreement), or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (viii) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class or (ix) limit the rights of the Tranche B Lenders to
decline prepayments as provided in Section 2.11, without the written consent of
Tranche B Lenders holding a majority of the outstanding Tranche B Loans;
provided, further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agent, the Issuing Bank or the Swingline
Lender without the prior written consent of the Agent, the Issuing Bank or the
Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Revolving Lenders (but not the Tranche A Lenders and
Tranche B Lenders), the Tranche A Lenders (but not the Revolving Lenders and
Tranche B Lenders) or the Tranche B Lenders (but not the Revolving Lenders and
Tranche A Lenders) may be effected by an agreement or agreements in writing
entered into by Holdings, the Borrower and



--------------------------------------------------------------------------------



 



82

requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Borrower, the Required Lenders and the Agent (and, if
their rights or obligations are affected thereby, the Issuing Bank and the
Swingline Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
          (c)   If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (ix), inclusive, of the first proviso to Section 9.02(b),
the consent of Lenders having Revolving Exposures, Term Loans and unused
Commitments representing more than 66-2/3% of the sum of the total Revolving
Exposures, outstanding Term Loans and unused Commitments at such time is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (i) or (ii) below, to either (i) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if any such
Lender’s consent is required with respect to less than all Classes of Loans (or
related Commitments), to replace only the Commitments and/or Loans of any such
non-consenting Lender that gave rise to the need to obtain such Lender’s
individual consent) with one or more assignees pursuant to, and with the effect
of an assignment under, Section 2.19 so long as at the time of such replacement,
each such assignee consents to the proposed change, waiver, discharge or
termination or (ii) terminate such non-consenting Lender’s Commitment (if such
Lender’s consent is required as a result of its Commitment) and/or repay each
Class of outstanding Loans of such Lender that gave rise to the need to obtain
such Lender’s consent and/or cash collateralize its LC Exposure, in accordance
with Section 2.05(j); provided (A) that, unless the Commitments that are
terminated and Loans that are repaid pursuant to the preceding clause (ii) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to the preceding clause (ii), Lenders having Revolving
Exposures, Term Loans and unused Commitments representing more than 66-2/3% of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at such time (determined after giving effect to the proposed action)
shall specifically consent thereto and (B) any such replacement or termination
transaction described above shall be effective on the date notice is given of
the relevant transaction and shall have a settlement date no earlier than five
Business Days and no later than 90 days after the relevant transaction; provided
further that the Borrower shall not have the right to replace a Lender,
terminate its Commitment or repay its Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 9.02(b).
          Section 9.03   Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agent, the
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of (a) a single transaction and documentation counsel for the
Agent and the Arrangers and (b) such other local counsel and special counsel as
may be required in the reasonable judgment of the Agent and the Arrangers, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by



--------------------------------------------------------------------------------



 



83

the Agent, the Arrangers, the Issuing Bank or any Lender, (including the fees,
charges and disbursements of (a) a single transaction and documentation counsel
for the Agent, the Arrangers, the Issuing Bank and any Lender and (b) such other
local counsel and special counsel as may be required in the reasonable judgment
of the Agent and the Arrangers) in connection with documentary taxes or the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b)   The Borrower shall indemnify the Agent, the Arrangers, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of (a) a single
transaction and documentation counsel for any Indemnitee and (b) such other
local counsel and special counsel as may be required in the reasonable judgment
of the Agent and the Arrangers, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any Mortgaged Property or any other property currently or
formerly owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          (c)   To the extent that the Borrower fails to pay any amount required
to be paid by it to the Agent, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, but without affecting the Borrower’s
obligations thereunder, each Lender severally agrees to pay to the Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent, the
Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time.
          (d)   To the extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (e)   All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.



--------------------------------------------------------------------------------



 



84

          Section 9.04   Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b)   (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than the Borrower
or its Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it), with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
     (A)   the Borrower, provided that no consent of the Borrower shall be
required (x) for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, (y) if an Event of Default has occurred and
is continuing, any other assignee;
     (B)   the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of Term Loans, Tranche
A Commitments or Tranche B Commitments to an assignee that is a Lender
immediately prior to giving effect to such assignment, an Affiliate of a Lender
or an Approved Fund; and
     (C)   the Issuing Bank, provided that no consent of the Issuing Bank shall
be required for an assignment of Term Loans, Tranche A Commitments or Tranche B
Commitments.
     (ii)   Assignments shall be subject to the following conditions:
     (A)   except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loan, the amount of the Commitment or Loan
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 (in the case of
Term Loans, Tranche A Commitments and Tranche B Commitments) or $5,000,000 (in
the case of Revolving Loans and Revolving Commitments), in each case unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
     (B)   each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (it being understood that only a single processing
and recordation fee of $3,500 will be payable with



--------------------------------------------------------------------------------



 



85

respect to any multiple assignments to or by a Lender, an Affiliate of a Lender
or an Approved Fund pursuant to clause (ii)(A) above, each of which is
individually less than $1,000,000, that are simultaneously consummated); and
     (D)   the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
          “Approved Fund” means any Person (other than an natural person) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) any entity or an Affiliate
of an entity that administers or manages a Lender.
     (iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time, which register shall indicate that each lender is entitled to
interest paid with respect to such Loans and LC Disbursements (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (v)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)   (i) Any Lender may, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that



--------------------------------------------------------------------------------



 



86

(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (ii)   A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
          (d)   Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          Section 9.05   Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
          Section 9.06   Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent and the Arrangers constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written,



--------------------------------------------------------------------------------



 



87

relating to the subject matter hereof. This Agreement shall become effective
when the conditions set forth in Section 4.01 hereof shall have been satisfied,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
          Section 9.07   Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          Section 9.08   Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          Section 9.09   Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b)   Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent, the Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against Holdings, the Borrower or its properties in the courts of
any jurisdiction.
          (c)   Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          (d)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.



--------------------------------------------------------------------------------



 



88

          Section 9.10   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          Section 9.11   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          Section 9.12   Confidentiality. Each of the Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any pledgee referred to in Section 9.04(d) or
(iii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than Holdings or the Borrower. For the
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings or the Borrower or its business,
other than any such information that is available to the Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by Holdings or the
Borrower; provided that, in the case of information received from Holdings or
the Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary or in any other written or oral understanding or
agreement to which the parties hereto are parties or by which they are bound,
the parties to this Agreement agree that (i) any obligations of confidentiality
contained herein and therein do not apply and have not applied from the
commencement of discussions between the parties to the tax treatment and tax
structure of the transactions contemplated by the Loan Documents and (ii) each
party (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided that tax treatment and tax structure shall not include the
identity of any existing or future party (or any affiliate of



--------------------------------------------------------------------------------



 



89

such party) to this Agreement or any other Loan Document and provided further
that each party recognizes that the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication relating to the transactions
contemplated by the Loan Documents, including a confidential communication with
its attorney or a confidential communication with a federally authorized tax
practitioner under Section 7525 of the Code, is not intended to be affected by
the foregoing.
          Each Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
          All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
          Section 9.13   Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          Section 9.14   Termination or Release. (a) At such time as the Loans,
the Borrower’s obligations to reimburse the Issuing Bank pursuant to
Section 2.05(e) for LC Disbursements, all accrued interest and fees under this
Agreement, and all other obligations under the Loan Documents (other than
(i) obligations under Sections 2.15, 2.16, 2.17 and 9.03 that are not then due
and payable and (ii) obligations in respect of outstanding Letters of Credit)
shall have been paid in full in cash, the Commitments have been terminated and
all Letters of Credit shall have been discharged or cash collateralized to the
reasonable satisfaction of the Agent and Issuing Bank (each of which shall have
confirmed such satisfaction by written notice to the Borrower), the Collateral
shall be released from the Liens created by the Security Documents, and the
obligations (other than those expressly stated to survive termination) of the
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.
          (b)   A Subsidiary Loan Party shall automatically be released from its
obligations under the Collateral Agreement and the security interests in the
Collateral of such Subsidiary Loan Party shall be automatically released upon
the consummation of any transaction permitted by this Agreement as a result of
which such Subsidiary Loan Party ceases to be a Subsidiary of the Borrower.



--------------------------------------------------------------------------------



 



90

          (c)   Upon any sale or other transfer by any Loan Party of any
Collateral that is permitted under this Agreement to any Person that is not a
Loan Party, or upon the effectiveness of any written consent to the release of
the security interest granted by the Collateral Agreement in any Collateral
pursuant to Section 9.02 of this Agreement, the security interest in such
Collateral shall be automatically released.
          (d)   In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 9.14, the Collateral Agent shall
execute and deliver to any Loan Party at such Loan Party’s expense all documents
that such Loan Party shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 9.14
shall be without recourse to or warranty by the Collateral Agent or any Lender.
          Section 9.15   USA Patriot Act. Each Lender hereby notifies the
Parent, Holdings and the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “USA Patriot Act”), it is required to obtain, verify and record information
that identifies the Parent, Holdings and the Borrower, which information
includes the name and address of the Parent, Holdings and the Borrower and other
information that will allow such Lender to identify the Parent, Holdings and the
Borrower in accordance with the USA Patriot Act.
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            DEX MEDIA, INC.,
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary        DEX MEDIA EAST, INC.,
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary        DEX MEDIA EAST LLC,
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary     



--------------------------------------------------------------------------------



 



 

            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Lender
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director        ALLIED IRISH BANKS, PLC., as a Lender
      By:   /s/ Roisin O’Connell         Name:   Roisin O’Connell       
Title:   Vice President              By:   /s/ Joseph Augustini         Name:  
Joseph Augustini        Title:   Senior Vice President        Bank of America,
N.A., as a Co-Documentation Agent
and as Lender
      By:   /s/ John Kushnerick         Name:   John Kushnerick        Title:  
Vice President        Bank of Tokyo-Mitsubishi UFJ Trust Company
      By:   /s/ Charles Stewart         Name:   Charles Stewart        Title:  
Vice President        Barclays Bank PLC, as a Lender
      By:   /s/ Joseph Gyurindak         Name:   Joseph Gyurindak       
Title:   Director     



--------------------------------------------------------------------------------



 



 

            BAYERISCHE LANDESBANK, New York Branch,
as a Lender
      By:   /s/ Edward J. Cripps         Name:   Edward J. Cripps       
Title:   Vice President              By:   /s/ Georgina Fiordalisi        
Name:   Georgina Fiordalisi, CFA        Title:   Vice President        Bear
Stearns Corporate Lending Inc., as a Lender
      By:   /s/ Victor Bulzacchelli         Name:   Victor Bulzacchelli       
Title:   Vice President        BNP Paribas, as a Lender
      By:   /s/ Ola Anderssen         Name:   Ola Anderssen        Title:  
Director              By:   /s/ Gregg Bonardi         Name:   Gregg Bonardi     
  Title:   Director        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Doreen Barr         Name:   Doreen Barr        Title:   Vice
President              By:   /s/ Morenikeji Ajayi         Name:   Morenikeji
Ajayi        Title:   Associate     



--------------------------------------------------------------------------------



 



 

            Deutsche Bank Trust Company Americas, as a Lender
      By:   /s/ Susan L. LeFevre         Name:   Susan L. LeFevre       
Title:   Director              By:   /s/ Omayra Laucella         Name:   Omayra
Laucella        Title:   Vice President        FIRSTRUST BANK, as a Lender
      By:   /s/ Bryan T. Denney         Name:   Bryan T. Denney        Title:  
Vice President        GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
      By:   /s/ Karl Kieffer         Name:   Karl Kieffer        Title:   Duly
Authorized Signatory        ING Capital LLC, as a Lender
      By:   /s/ William James         Name:   William James        Title:  
Managing Director        KBC Bank, NV, as a Lender
      By:   /s/ Thomas G. Jackson         Name:   Thomas G. Jackson       
Title:   First Vice President              By:   /s/ Robert Snauffer        
Name:   Robert Snauffer        Title:   First Vice President     



--------------------------------------------------------------------------------



 



 

            National City Bank, as a Lender
      By:   /s/ Christian Kalmbach         Name:   Christian Kalmbach       
Title:   Senior Vice President        SCOTIABANC INC., as a Lender
      By:   /s/ Patrick J. Hawes         Name:   Patrick J. Hawes       
Title:   Comptroller        Sumitomo Mitsui Banking Corporation
      By:   /s/ Yoshihiro Hyakutome         Name:   Yoshihiro Hyakutome       
Title:   General Manager        THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Brenda S. Insull         Name:   Brenda S. Insull       
Title:   Authorized Signatory        The Governor and Company of the Bank of
Ireland,
as a Lender
      By:   /s/ Olive Kidd         Name:   Olive Kidd        Title:   Authorised
Signatory              By:   /s/ Erik Barden         Name:   Erik Barden       
Title:   Authorised Signatory        The Royal Bank of Scotland plc, as a Lender
      By:   /s/ Andrew Wynn         Name:   Andrew Wynn        Title:   Managing
Director     



--------------------------------------------------------------------------------



 



 

            Union Bank of California, N.A., as a Lender
      By:   /s/ Adam Bester         Name:   Adam Bester        Title:   Vice
President        U.S. Bank National Association, as a Lender
      By:   /s/ Susan Bader         Name:   Susan Bader        Title:   Vice
President        WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Jeffrey R. Gignac         Name:   Jeffrey R. Gignac       
Title:   Vice President     

 